UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Diversified Income Fund Investment objective As high a level of current income as Putnam Management believes is consistent with preservation of capital Net asset value June 30, 2009 Class IA: $6.50 Class IB: $6.48 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares 6 months 24.09% 24.28% 1 year 10.72 10.30 5 years 6.00 5.68 Annualized 1.17 1.11 10 years 45.05 42.87 Annualized 3.79 3.63 Life 95.52 90.83 Annualized 4.34 4.18 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: September 15, 1993.  Class inception date: April 6, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds managers Unprecedented government intervention, a brightening economic picture, and improving investor sentiment helped credit markets to stabilize and then rebound impressively during the period. The Fed (Federal Reserve Board) and several non-U.S. central banks initiated a series of interest-rate reductions designed to stimulate economic activity. The Fed and the U.S. Treasury also introduced several new lending facilities to renew credit flows among large financial institutions. In the second quarter, investors risk appetites renewed, leading indicators started to pick up, and household income increased slightly as various stimulus packages started to take effect. In this environment, Putnam VT Diversified Income Funds class IA shares delivered a return of 24.09% at net asset value for the six months ended June 30, 2009. Management positioned the fund to benefit from a steeper yield curve in the United States by overweighting the short end of the curve and underweighting the long end, which bolstered relative returns. Management believed, correctly, that the yield curve would become steeper as short-term rates would remain anchored by the low federal funds target rate, while the long end would be susceptible to increased supply and inflation concerns. The fund also benefited from its allocation to high-yield debt and strong security selection within the sector. Exposure to agency-backed interest-only (IO) collateralized mortgage obligations (CMOs) helped performance, as prepayment rates continued to come in slower than model predictions, and liquidity in this market segment improved significantly. Likewise, non-agency and commercial mortgage-backed securities, particularly shorter-term, AAA-rated securities, helped fund performance, with a rally beginning in mid-March. In the area of emerging-market debt, the funds allocation benefited from a recovery in Russian quasi-government bonds. Active currency management, on the other hand, detracted from returns due to an overweight to the Japanese yen, and underweights to the British pound sterling and Swedish krona. A large overweight to the Australian dollar partially mitigated the underperformance in currency. In Europe, management has reduced overall term structure risk, and tactically, is long duration on the front end of the yield curve. Management is also tactically positioned in the middle of the yield curve in the United Kingdom, and is employing tactical cross-country spread trades. As June came to a close, it appeared as though the economy had bottomed, but key risks remain, including high unemployment, weak income generation, and a housing market that continues to deteriorate. While management has been pleased with the rebound in fixed-income markets so far in 2009, it also recognizes that the market environment remains fragile. Management believes that the economy will likely begin to grow again in the near term, but growth may be below historic trends for an extended period of time. Consequently, management plans to maintain its cautious approach toward corporate bonds, remaining wary of moving too far down the credit-rating spectrum  in both the corporate and mortgage-backed sectors and is focusing on higher-quality securities that are generating more secure cash flows. Consider these risks before you invest: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees andexpenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Diversified Income Fund Your funds managers D. William Kohli is Team Leader of Portfolio Construction at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to D. William Kohli, your funds Portfolio Managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 54.2% Ba 10.6% Aa 2.4% B 13.6% A 1.3% Caa 8.9% Baa 6.5% Other 2.5% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 6/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value of Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns 5% annualized return for the 6 months ended for the 6 months ended 6/30/09 6/30/09 VT Diversified Income Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.44 $5.84 $4.01 $5.26 Ending value (after expenses) $1,240.90 $1,242.80 $1,020.83 $1,019.59 Annualized expense ratio 0.80% 1.05% 0.80% 1.05% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.03% of average net assets for the six months ended June 30, 2009. Putnam VT Diversified Income Fund 3 The funds portfolio 6/30/09 (Unaudited) MORTGAGE-BACKED SECURITIES (41.4%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,781,000 $1,726,027 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.837s, 2049 2,514,000 2,268,858 FRB Ser. 07-3, Class A3, 5.837s, 2049 148,000 115,144 Ser. 07-2, Class A2, 5.634s, 2049 439,000 396,461 Ser. 07-1, Class A4, 5.451s, 2049 1,321,000 985,366 Ser. 05-6, Class A2, 5.165s, 2047 980,000 931,429 Ser. 07-5, Class XW, IO, 0.606s, 2051 44,297,252 664,459 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 41,756 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 127,480 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.934s, 2036 2,608,506 1,460,764 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.319s, 2022 476,000 216,918 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 2,929,818 162,733 Ser. 07-5A, IO, 1.55s, 2037 821,485 59,804 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,935,298 910,821 FRB Ser. 06-6, Class 2A1, 5.841s, 2036 950,868 462,199 FRB Ser. 07-1, Class 21A1, 5.663s, 2047 2,050,549 952,275 FRB Ser. 05-7, Class 23A1, 5 5/8s, 2035 1,737,180 936,215 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.45s, 2032 189,000 109,770 Ser. 07-PW17, Class A3, 5.736s, 2050 1,832,000 1,498,374 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 52,489,376 296,408 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.197s, 2036 1,227,764 617,338 FRB Ser. 05-10, Class 1A4A, 5.733s, 2035 2,035,983 1,099,431 FRB Ser. 06-AR7, Class 2A2A, 5.637s, 2036 2,458,603 1,327,645 IFB Ser. 07-6, Class 2A5, IO, 6.336s, 2037 1,224,303 124,120 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 30,649,789 112,451 Countrywide Alternative Loan Trust FRB Ser. 06-OC10, Class 2A2A, 0.494s, 2036 2,699,000 899,508 FRB Ser. 06-OC11, Class 2A2A, 0.484s, 2037 1,526,000 502,686 Ser. 06-45T1, Class 2A2, 6s, 2037 2,999,847 1,574,451 Ser. 06-J8, Class A4, 6s, 2037 2,026,137 1,063,406 Ser. 05-80CB, Class 2A1, 6s, 2036 2,778,817 1,778,443 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,682,694 1,149,293 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.667s, 2035 3,029,595 1,575,389 FRB Ser. 05-HYB4, Class 2A1, 4.891s, 2035 6,641,692 3,785,765 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.58s, 2035 1,500,331 129,329 Ser. 06-R1, Class AS, IO, 5.572s, 2036 1,057,589 91,351 Ser. 05-R3, Class AS, IO, 5.524s, 2035 423,239 34,367 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.425s, 2041 $1,458,000 $1,054,515 FRB Ser. 06-C3, Class A3, 6.02s, 2038 5,218,000 4,086,611 FRB Ser. 07-C4, Class A2, 6.004s, 2039 711,000 657,211 Ser. 07-3, Class 1A1A, 5.837s, 2037 769,619 430,987 Ser. 07-C5, Class A3, 5.694s, 2040 9,180,000 7,195,847 Ser. 06-C4, Class A3, 5.467s, 2039 1,974,000 1,392,981 Ser. 07-C2, Class A2, 5.448s, 2049 3,269,000 3,034,389 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.914s, 2017 179,000 98,450 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 2.169s, 2020 534,000 267,000 Ser. 98-C2, Class F, 6 3/4s, 2030 1,198,000 846,384 Ser. 98-C1, Class F, 6s, 2040 758,000 606,400 Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 19,144 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 2,044,000 1,892,969 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.781s, 2031 2,317,355 43,825 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 146,998 European Loan Conduit 144A FRB Ser. 22A, Class D, 2.336s, 2014 (United Kingdom) GBP 371,000 91,605 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 2.325s, 2014 (United Kingdom) GBP 198,415 16,331 Fannie Mae FRB Ser. 05-91, Class EF, zero %, 2035 $36,862 34,464 FRB Ser. 06-54, Class CF, zero %, 2035 68,156 65,585 FRB Ser. 05-77, Class HF, zero %, 2034 95,177 92,271 IFB Ser. 06-70, Class SM, 52.158s, 2036 133,798 211,941 IFB Ser. 06-62, Class PS, 38.018s, 2036 348,335 481,774 IFB Ser. 07-W7, Class 1A4, 37.298s, 2037 394,076 489,305 IFB Ser. 05-25, Class PS, 26.78s, 2035 515,440 650,395 IFB Ser. 05-115, Class NQ, 23.761s, 2036 175,487 205,414 IFB Ser. 05-74, Class CP, 23.6s, 2035 303,466 367,811 IFB Ser. 06-8, Class HP, 23.416s, 2036 515,250 650,099 IFB Ser. 05-99, Class SA, 23.416s, 2035 351,872 437,452 IFB Ser. 05-95, Class OP, 19.386s, 2035 230,920 253,384 IFB Ser. 05-83, Class QP, 16.578s, 2034 127,255 138,824 IFB Ser. 07-W6, Class 6A2, IO, 7.486s, 2037 632,043 66,243 IFB Ser. 06-90, Class SE, IO, 7.486s, 2036 1,570,990 205,580 IFB Ser. 08-7, Class SA, IO, 7.236s, 2038 3,555,933 448,443 IFB Ser. 07-W6, Class 5A2, IO, 6.976s, 2037 958,653 93,629 IFB Ser. 07-W2, Class 3A2, IO, 6.966s, 2037 832,680 81,209 IFB Ser. 05-113, Class AI, IO, 6.916s, 2036 491,300 52,102 IFB Ser. 06-125, Class SM, IO, 6.886s, 2037 848,656 93,447 IFB Ser. 06-43, Class SU, IO, 6.886s, 2036 281,388 31,992 IFB Ser. 06-24, Class QS, IO, 6.886s, 2036 740,063 103,965 IFB Ser. 06-79, Class DI, IO, 6.836s, 2036 1,325,198 148,025 IFB Ser. 06-60, Class SI, IO, 6.836s, 2036 2,191,869 266,021 IFB Ser. 06-60, Class UI, IO, 6.836s, 2036 382,379 45,602 IFB Ser. 04-24, Class CS, IO, 6.836s, 2034 242,017 28,322 IFB Ser. 07-W7, Class 3A2, IO, 6.816s, 2037 1,283,760 122,506 IFB Ser. 03-130, Class BS, IO, 6.736s, 2033 2,033,206 213,487 IFB Ser. 03-34, Class WS, IO, 6.686s, 2029 1,923,648 172,470 IFB Ser. 08-20, Class SA, IO, 6.676s, 2038 468,201 42,879 IFB Ser. 08-41, Class S, IO, 6.486s, 2036 3,608,060 359,271 IFB Ser. 07-54, Class CI, IO, 6.446s, 2037 929,286 96,045 IFB Ser. 07-28, Class SE, IO, 6.436s, 2037 166,696 17,433 IFB Ser. 07-22, Class S, IO, 6.436s, 2037 14,779,178 1,579,374 4Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Fannie Mae IFB Ser. 06-128, Class SH, IO, 6.436s, 2037 $657,042 $54,602 IFB Ser. 06-79, Class SI, IO, 6.436s, 2036 482,042 50,186 IFB Ser. 05-90, Class SP, IO, 6.436s, 2035 467,448 42,302 IFB Ser. 05-12, Class SC, IO, 6.436s, 2035 571,154 68,471 IFB Ser. 07-W5, Class 2A2, IO, 6.426s, 2037 372,976 33,556 IFB Ser. 07-30, Class IE, IO, 6.426s, 2037 1,849,039 247,204 IFB Ser. 06-123, Class CI, IO, 6.426s, 2037 1,539,724 166,487 IFB Ser. 06-123, Class UI, IO, 6.426s, 2037 1,664,771 176,965 IFB Ser. 06-126, Class CS, IO, 6.386s, 2037 1,233,121 110,813 IFB Ser. 06-31, Class SX, IO, 6.386s, 2036 1,651,967 183,838 IFB Ser. 06-36, Class SP, IO, 6.386s, 2036 690,480 69,600 IFB Ser. 06-23, Class SP, IO, 6.386s, 2036 653,548 76,555 IFB Ser. 06-16, Class SM, IO, 6.386s, 2036 1,699,694 196,272 IFB Ser. 05-95, Class CI, IO, 6.386s, 2035 809,252 97,631 IFB Ser. 05-84, Class SG, IO, 6.386s, 2035 1,325,861 141,204 IFB Ser. 05-57, Class NI, IO, 6.386s, 2035 334,337 36,000 IFB Ser. 06-3, Class SB, IO, 6.386s, 2035 1,200,021 136,562 IFB Ser. 05-29, Class SX, IO, 6.386s, 2035 1,087,077 110,499 IFB Ser. 05-57, Class DI, IO, 6.386s, 2035 585,663 52,534 IFB Ser. 04-92, Class S, IO, 6.386s, 2034 2,567,790 272,820 IFB Ser. 06-104, Class EI, IO, 6.376s, 2036 999,786 100,691 IFB Ser. 05-83, Class QI, IO, 6.376s, 2035 228,081 25,402 IFB Ser. 06-128, Class GS, IO, 6.366s, 2037 1,015,587 103,684 IFB Ser. 06-114, Class IS, IO, 6.336s, 2036 707,766 67,484 IFB Ser. 06-116, Class ES, IO, 6.336s, 2036 138,337 12,205 IFB Ser. 04-92, Class SQ, IO, 6.336s, 2034 1,084,013 111,332 IFB Ser. 06-115, Class IE, IO, 6.326s, 2036 559,938 61,741 IFB Ser. 06-117, Class SA, IO, 6.326s, 2036 841,724 78,057 IFB Ser. 06-121, Class SD, IO, 6.326s, 2036 105,952 10,426 IFB Ser. 06-109, Class SG, IO, 6.316s, 2036 246,805 23,446 IFB Ser. 06-104, Class SY, IO, 6.306s, 2036 224,018 19,546 IFB Ser. 06-109, Class SH, IO, 6.306s, 2036 733,003 86,398 IFB Ser. 06-111, Class SA, IO, 6.306s, 2036 5,921,236 648,407 IFB Ser. 07-W6, Class 4A2, IO, 6.286s, 2037 4,128,336 363,325 IFB Ser. 06-116, Class S, IO, 6.286s, 2036 1,444,067 136,785 IFB Ser. 06-43, Class SI, IO, 6.286s, 2036 1,353,855 143,001 IFB Ser. 06-8, Class JH, IO, 6.286s, 2036 2,853,071 316,938 IFB Ser. 05-122, Class SG, IO, 6.286s, 2035 835,877 94,475 IFB Ser. 05-122, Class SW, IO, 6.286s, 2035 826,550 88,567 IFB Ser. 06-101, Class SA, IO, 6.266s, 2036 2,857,715 295,485 IFB Ser. 06-92, Class LI, IO, 6.266s, 2036 832,678 79,329 IFB Ser. 06-99, Class AS, IO, 6.266s, 2036 362,947 36,694 IFB Ser. 06-17, Class SI, IO, 6.266s, 2036 792,735 78,427 IFB Ser. 06-98, Class SQ, IO, 6.256s, 2036 10,486,886 1,089,920 IFB Ser. 06-60, Class YI, IO, 6.256s, 2036 1,907,816 247,098 IFB Ser. 06-85, Class TS, IO, 6.246s, 2036 1,937,220 168,220 IFB Ser. 06-95, Class SH, IO, 6.236s, 2036 1,664,953 144,414 IFB Ser. 06-86, Class SB, IO, 6.236s, 2036 412,066 48,975 IFB Ser. 07-75, Class PI, IO, 6.226s, 2037 1,075,835 91,199 IFB Ser. 07-88, Class MI, IO, 6.206s, 2037 300,609 26,822 IFB Ser. 07-103, Class AI, IO, 6.186s, 2037 2,727,822 236,250 IFB Ser. 07-15, Class NI, IO, 6.186s, 2022 1,551,242 131,700 IFB Ser. 08-3, Class SC, IO, 6.136s, 2038 1,631,049 165,010 IFB Ser. 07-109, Class XI, IO, 6.136s, 2037 700,343 45,902 IFB Ser. 07-109, Class YI, IO, 6.136s, 2037 887,339 72,593 IFB Ser. 07-W8, Class 2A2, IO, 6.136s, 2037 1,695,071 145,619 IFB Ser. 06-79, Class SH, IO, 6.136s, 2036 1,724,130 181,427 IFB Ser. 07-30, Class LI, IO, 6.126s, 2037 1,735,655 172,861 IFB Ser. 07-W2, Class 1A2, IO, 6.116s, 2037 807,792 69,169 IFB Ser. 07-106, Class SN, IO, 6.096s, 2037 1,033,000 84,280 IFB Ser. 07-54, Class IA, IO, 6.096s, 2037 806,284 76,352 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Fannie Mae IFB Ser. 07-54, Class IB, IO, 6.096s, 2037 $806,284 $76,352 IFB Ser. 07-54, Class IC, IO, 6.096s, 2037 806,284 76,352 IFB Ser. 07-54, Class ID, IO, 6.096s, 2037 806,284 76,352 IFB Ser. 07-54, Class IE, IO, 6.096s, 2037 806,284 76,352 IFB Ser. 07-54, Class IF, IO, 6.096s, 2037 1,298,749 129,025 IFB Ser. 07-54, Class NI, IO, 6.096s, 2037 824,156 63,695 IFB Ser. 07-54, Class UI, IO, 6.096s, 2037 1,193,182 136,555 IFB Ser. 07-91, Class AS, IO, 6.086s, 2037 684,986 56,696 IFB Ser. 07-91, Class HS, IO, 6.086s, 2037 756,434 76,884 IFB Ser. 07-15, Class CI, IO, 6.066s, 2037 2,864,389 284,984 IFB Ser. 06-124, Class SC, IO, 6.066s, 2037 919,164 81,829 IFB Ser. 06-115, Class JI, IO, 6.066s, 2036 2,033,283 207,620 IFB Ser. 07-109, Class PI, IO, 6.036s, 2037 1,138,398 83,829 IFB Ser. 06-123, Class LI, IO, 6.006s, 2037 1,388,585 135,083 IFB Ser. 07-81, Class IS, IO, 5.986s, 2037 1,206,108 113,353 IFB Ser. 07-39, Class AI, IO, 5.806s, 2037 1,502,179 133,143 IFB Ser. 07-32, Class SD, IO, 5.796s, 2037 959,620 89,627 IFB Ser. 07-30, Class UI, IO, 5.786s, 2037 784,585 64,383 IFB Ser. 07-32, Class SC, IO, 5.786s, 2037 1,374,886 122,387 IFB Ser. 07-1, Class CI, IO, 5.786s, 2037 899,062 80,361 IFB Ser. 04-46, Class PJ, IO, 5.686s, 2034 757,307 79,986 IFB Ser. 07-75, Class ID, IO, 5.556s, 2037 1,171,048 99,139 IFB Ser. 09-3, Class SE, IO, 5.186s, 2037 1,155,895 89,339 Ser. 383, Class 90, IO, 8s, 2037 69,315 9,374 Ser. 02-T4, Class A3, 7 1/2s, 2041 482 521 Ser. 01-T3, Class A1, 7 1/2s, 2040 98,486 106,426 Ser. 01-T1, Class A1, 7 1/2s, 2040 296,239 320,124 Ser. 99-T2, Class A1, 7 1/2s, 2039 118,414 129,146 Ser. 386, Class 26, IO, 7 1/2s, 2038 99,156 12,722 Ser. 386, Class 27, IO, 7 1/2s, 2037 70,090 10,792 Ser. 386, Class 28, IO, 7 1/2s, 2037 72,233 9,000 Ser. 383, Class 88, IO, 7 1/2s, 2037 108,747 16,192 Ser. 383, Class 89, IO, 7 1/2s, 2037 84,979 12,894 Ser. 383, Class 87, IO, 7 1/2s, 2037 136,372 18,030 Ser. 386, Class 24, IO, 7s, 2038 86,296 11,092 Ser. 386, Class 25, IO, 7s, 2038 91,552 11,498 Ser. 386, Class 22, IO, 7s, 2038 119,074 15,067 Ser. 386, Class 21, IO, 7s, 2037 135,456 17,461 Ser. 386, Class 23, IO, 7s, 2037 132,261 16,994 Ser. 383, Class 84, IO, 7s, 2037 124,567 15,980 Ser. 383, Class 85, IO, 7s, 2037 79,756 10,362 Ser. 383, Class 86, IO, 7s, 2037 74,774 8,855 Ser. 383, Class 79, IO, 7s, 2037 122,720 14,550 Ser. 383, Class 80, IO, 7s, 2037 276,517 35,582 Ser. 383, Class 81, IO, 7s, 2037 149,335 18,197 Ser. 383, Class 82, IO, 7s, 2037 148,877 18,985 Ser. 383, Class 83, IO, 7s, 2037 125,892 16,116 Ser. 386, Class 19, IO, 6 1/2s, 2038 125,147 17,204 Ser. 386, Class 17, IO, 6 1/2s, 2037 193,181 26,894 Ser. 386, Class 16, IO, 6 1/2s, 2037 131,643 18,339 Ser. 383, Class 62, IO, 6 1/2s, 2037 175,167 24,603 Ser. 383, Class 69, IO, 6 1/2s, 2037 100,294 13,049 Ser. 383, Class 63, IO, 6 1/2s, 2037 138,731 19,720 Ser. 383, Class 64, IO, 6 1/2s, 2037 250,827 34,744 Ser. 383, Class 67, IO, 6 1/2s, 2037 134,007 18,795 Ser. 383, Class 68, IO, 6 1/2s, 2037 82,956 11,609 Ser. 383, Class 58, IO, 6 1/2s, 2037 284,884 38,454 Ser. 383, Class 59, IO, 6 1/2s, 2037 184,696 25,949 Ser. 383, Class 61, IO, 6 1/2s, 2037 145,301 20,394 Ser. 383, Class 65, IO, 6 1/2s, 2037 174,244 24,476 Ser. 383, Class 66, IO, 6 1/2s, 2037 181,300 25,781 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Fannie Mae Ser. 383, Class 77, IO, 6 1/2s, 2037 $104,747 $14,711 Ser. 383, Class 78, IO, 6 1/2s, 2037 108,120 13,492 Ser. 383, Class 73, IO, 6 1/2s, 2037 237,643 33,110 Ser. 383, Class 76, IO, 6 1/2s, 2037 145,497 19,557 Ser. 383, Class 74, IO, 6 1/2s, 2037 197,791 27,830 Ser. 383, Class 71, IO, 6 1/2s, 2036 152,554 20,983 Ser. 383, Class 75, IO, 6 1/2s, 2036 123,683 17,007 Ser. 383, Class 101, IO, 6 1/2s, 2022 60,102 7,165 Ser. 383, Class 100, IO, 6s, 2022 65,153 6,557 Ser. 383, Class 98, IO, 6s, 2022 166,061 18,448 Ser. 383, Class 99, IO, 6s, 2022 75,130 8,561 Ser. 383, Class 18, IO, 5 1/2s, 2038 620,481 74,458 Ser. 383, Class 19, IO, 5 1/2s, 2038 564,226 67,707 Ser. 383, Class 25, IO, 5 1/2s, 2038 94,554 11,796 Ser. 386, Class 4, IO, 5 1/2s, 2037 143,239 18,726 Ser. 386, Class 5, IO, 5 1/2s, 2037 91,688 14,212 Ser. 383, Class 15, IO, 5 1/2s, 2037 83,530 10,304 Ser. 383, Class 6, IO, 5 1/2s, 2037 482,508 61,362 Ser. 383, Class 7, IO, 5 1/2s, 2037 475,560 57,067 Ser. 383, Class 8, IO, 5 1/2s, 2037 200,058 25,533 Ser. 383, Class 9, IO, 5 1/2s, 2037 190,691 24,280 Ser. 383, Class 20, IO, 5 1/2s, 2037 355,763 42,692 Ser. 383, Class 21, IO, 5 1/2s, 2037 335,836 40,300 Ser. 383, Class 22, IO, 5 1/2s, 2037 227,054 28,900 Ser. 383, Class 23, IO, 5 1/2s, 2037 203,958 25,937 Ser. 383, Class 24, IO, 5 1/2s, 2037 139,911 17,424 Ser. 383, Class 26, IO, 5 1/2s, 2037 105,261 13,368 Ser. 383, Class 95, IO, 5 1/2s, 2022 261,906 31,920 Ser. 383, Class 97, IO, 5 1/2s, 2022 109,089 13,476 Ser. 383, Class 94, IO, 5 1/2s, 2022 136,740 16,721 Ser. 383, Class 96, IO, 5 1/2s, 2022 140,860 16,531 Ser. 383, Class 2, IO, 5s, 2037 101,760 15,194 Ser. 383, Class 92, IO, 5s, 2022 115,621 13,032 Ser. 383, Class 93, IO, 5s, 2022 72,658 8,832 Ser. 03-W17, Class 12, IO, 1.144s, 2033 1,536,140 46,041 Ser. 00-T6, IO, 0.773s, 2030 2,479,880 39,455 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 2,641,492 42,660 Ser. 03-W10, Class 1A, IO, 0.569s, 2043 2,240,283 30,825 Ser. 02-T18, IO, 0.513s, 2042 4,176,152 55,392 Ser. 06-56, Class XF, zero %, 2036 70,013 63,173 Ser. 06-47, Class VO, PO, zero %, 2036 90,737 66,901 Ser. 06-37, Class ON, PO, zero %, 2036 118,003 97,696 Ser. 05-117, Class MO, PO, zero %, 2036 45,395 44,385 Ser. 05-110, Class KO, PO, zero %, 2035 60,615 51,804 Ser. 05-63, PO, zero %, 2035 26,458 22,573 Ser. 08-37, Class DO, PO, zero %, 2033 211,042 172,892 Ser. 06-59, Class QC, PO, zero %, 2033 118,180 91,932 Ser. 04-61, Class JO, PO, zero %, 2032 173,440 157,672 Ser. 326, Class 1, PO, zero %, 2032 155,045 137,275 Ser. 318, Class 1, PO, zero %, 2032 57,989 48,753 Ser. 314, Class 1, PO, zero %, 2031 276,225 236,570 Ser. 99-51, Class N, PO, zero %, 2029 45,446 40,257 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.786s, 2043 524,514 60,319 Ser. T-58, Class 4A, 7 1/2s, 2043 2,149 2,300 Ser. T-57, Class 1AX, IO, 0.442s, 2043 1,224,373 11,034 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.238s, 2020 3,424,350 86,533 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7 3/4s, 2039 47,548 47,072 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 $351,000 $38,523 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 447,000 344,190 Freddie Mac FRB Ser. 3458, Class FC, 1.02s, 2036 10,895 10,891 FRB Ser. 3006, Class FA, 0.719s, 2034 188,781 185,005 FRB Ser. 3345, Class TY, zero %, 2037 135,149 130,032 FRB Ser. 3326, Class XF, zero %, 2037 64,660 61,232 FRB Ser. 3235, Class TP, zero %, 2036 31,787 30,417 FRB Ser. 3283, Class KF, zero %, 2036 34,330 32,977 FRB Ser. 3226, Class YW, zero %, 2036 132,961 130,001 FRB Ser. 3332, Class UA, zero %, 2036 37,078 36,730 FRB Ser. 3251, Class TC, zero %, 2036 362,839 359,989 FRB Ser. 3130, Class JF, zero %, 2036 129,410 123,654 FRB Ser. 3047, Class BD, zero %, 2035 90,249 82,076 FRB Ser. 3326, Class WF, zero %, 2035 102,152 91,107 FRB Ser. 3030, Class EF, zero %, 2035 55,311 47,585 FRB Ser. 3412, Class UF, zero %, 2035 240,747 226,096 FRB Ser. 2980, Class BU, zero %, 2035 43,626 43,501 FRB Ser. 2980, Class TY, zero %, 2035 20,323 19,164 FRB Ser. 3112, Class XM, zero %, 2034 21,859 20,977 FRB Ser. 2947, Class GF, zero %, 2034 86,785 78,141 IFB Ser. 3182, Class PS, 27.322s, 2032 258,600 342,897 IFB Ser. 3182, Class SP, 27.322s, 2032 328,419 387,086 IFB Ser. 3211, Class SI, IO, 26.323s, 2036 290,766 147,185 IFB Ser. 2979, Class AS, 23.102s, 2034 129,209 144,957 IFB Ser. 3065, Class DC, 18.902s, 2035 496,743 589,335 IFB Ser. 3105, Class SI, IO, 18.784s, 2036 207,505 80,386 IFB Ser. 3184, Class SP, IO, 7.031s, 2033 1,399,986 141,079 IFB Ser. 3110, Class SP, IO, 6.981s, 2035 1,203,717 171,614 IFB Ser. 3156, Class PS, IO, 6.931s, 2036 1,136,428 153,811 IFB Ser. 3149, Class LS, IO, 6.881s, 2036 2,525,369 372,115 IFB Ser. 3119, Class PI, IO, 6.881s, 2036 2,027,794 296,766 IFB Ser. 2882, Class NS, IO, 6.881s, 2034 1,449,484 159,865 IFB Ser. 2882, Class LS, IO, 6.881s, 2034 466,058 48,628 IFB Ser. 3200, Class SB, IO, 6.831s, 2036 986,389 106,377 IFB Ser. 3149, Class SE, IO, 6.831s, 2036 802,215 109,156 IFB Ser. 3203, Class SH, IO, 6.821s, 2036 821,713 94,389 IFB Ser. 2594, Class SE, IO, 6.731s, 2030 242,724 17,924 IFB Ser. 2828, Class TI, IO, 6.731s, 2030 402,308 39,954 IFB Ser. 3397, Class GS, IO, 6.681s, 2037 621,053 52,157 IFB Ser. 3311, Class BI, IO, 6.441s, 2037 1,326,781 120,760 IFB Ser. 3287, Class SD, IO, 6.431s, 2037 910,243 88,522 IFB Ser. 3281, Class BI, IO, 6.431s, 2037 453,785 43,324 IFB Ser. 3281, Class CI, IO, 6.431s, 2037 449,423 43,926 IFB Ser. 3249, Class SI, IO, 6.431s, 2036 410,170 46,207 IFB Ser. 3028, Class ES, IO, 6.431s, 2035 1,337,712 146,842 IFB Ser. 3042, Class SP, IO, 6.431s, 2035 692,428 68,588 IFB Ser. 3316, Class SA, IO, 6.411s, 2037 1,106,271 110,040 IFB Ser. 2981, Class AS, IO, 6.401s, 2035 853,892 86,243 IFB Ser. 3236, Class ES, IO, 6.381s, 2036 80,499 7,160 IFB Ser. 3136, Class NS, IO, 6.381s, 2036 577,026 59,446 IFB Ser. 3122, Class DS, IO, 6.381s, 2036 873,583 100,873 IFB Ser. 3001, Class IH, IO, 6.381s, 2035 2,639,292 295,900 IFB Ser. 2950, Class SM, IO, 6.381s, 2016 332,779 32,081 IFB Ser. 3256, Class S, IO, 6.371s, 2036 1,539,075 169,914 IFB Ser. 3031, Class BI, IO, 6.371s, 2035 446,741 53,421 IFB Ser. 3370, Class TS, IO, 6.351s, 2037 3,007,109 245,620 IFB Ser. 3244, Class SB, IO, 6.341s, 2036 640,238 60,945 IFB Ser. 3244, Class SG, IO, 6.341s, 2036 776,753 75,093 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Freddie Mac IFB Ser. 3236, Class IS, IO, 6.331s, 2036 $1,266,314 $118,213 IFB Ser. 3398, Class SI, IO, 6.331s, 2036 2,113,024 223,795 IFB Ser. 3067, Class SI, IO, 6.331s, 2035 910,847 102,256 IFB Ser. 3033, Class SG, IO, 6.331s, 2035 682,653 56,366 IFB Ser. 3114, Class TS, IO, 6.331s, 2030 2,511,072 258,826 IFB Ser. 3128, Class JI, IO, 6.311s, 2036 271,309 27,429 IFB Ser. 3240, Class S, IO, 6.301s, 2036 2,309,622 240,430 IFB Ser. 3229, Class BI, IO, 6.301s, 2036 86,092 7,796 IFB Ser. 3065, Class DI, IO, 6.301s, 2035 343,485 40,580 IFB Ser. 3210, Class S, IO, 6.281s, 2036 239,876 20,567 IFB Ser. 3145, Class GI, IO, 6.281s, 2036 223,947 26,135 IFB Ser. 3114, Class IP, IO, 6.281s, 2036 4,048,974 403,828 IFB Ser. 3510, Class IB, IO, 6.281s, 2036 840,640 108,016 IFB Ser. 3218, Class AS, IO, 6.261s, 2036 827,338 77,680 IFB Ser. 3221, Class SI, IO, 6.261s, 2036 999,294 92,730 IFB Ser. 3424, Class XI, IO, 6.251s, 2036 1,727,589 155,918 IFB Ser. 3485, Class SI, IO, 6.231s, 2036 531,705 64,035 IFB Ser. 3346, Class SC, IO, 6.231s, 2033 4,489,830 511,436 IFB Ser. 3346, Class SB, IO, 6.231s, 2033 2,536,479 287,999 IFB Ser. 3355, Class AI, IO, 6.181s, 2037 1,565,000 133,112 IFB Ser. 3355, Class MI, IO, 6.181s, 2037 744,823 62,053 IFB Ser. 3201, Class SG, IO, 6.181s, 2036 1,347,467 139,290 IFB Ser. 3203, Class SE, IO, 6.181s, 2036 1,157,812 118,785 IFB Ser. 3238, Class LI, IO, 6.171s, 2036 824,813 82,831 IFB Ser. 3171, Class PS, IO, 6.166s, 2036 1,067,312 107,799 IFB Ser. 3152, Class SY, IO, 6.161s, 2036 2,137,537 242,820 IFB Ser. 3510, Class DI, IO, 6.161s, 2035 1,349,051 141,121 IFB Ser. 3181, Class PS, IO, 6.151s, 2036 698,965 79,206 IFB Ser. 3366, Class SA, IO, 6.131s, 2037 1,572,510 142,502 IFB Ser. 3284, Class BI, IO, 6.131s, 2037 740,621 64,053 IFB Ser. 3199, Class S, IO, 6.131s, 2036 1,844,501 189,391 IFB Ser. 3284, Class LI, IO, 6.121s, 2037 2,266,379 229,445 IFB Ser. 3261, Class SA, IO, 6.111s, 2037 698,695 70,333 IFB Ser. 3359, Class SN, IO, 6.101s, 2037 1,090,984 92,087 IFB Ser. 3311, Class EI, IO, 6.091s, 2037 902,400 68,619 IFB Ser. 3311, Class IA, IO, 6.091s, 2037 1,215,212 122,766 IFB Ser. 3311, Class IB, IO, 6.091s, 2037 1,215,212 122,766 IFB Ser. 3311, Class IC, IO, 6.091s, 2037 1,215,212 122,766 IFB Ser. 3311, Class ID, IO, 6.091s, 2037 1,215,212 122,766 IFB Ser. 3311, Class IE, IO, 6.091s, 2037 1,828,725 184,745 IFB Ser. 3311, Class PI, IO, 6.091s, 2037 1,200,354 100,458 IFB Ser. 3265, Class SC, IO, 6.091s, 2037 473,781 45,770 IFB Ser. 3240, Class GS, IO, 6.061s, 2036 1,419,913 138,553 IFB Ser. 3257, Class SI, IO, 6.001s, 2036 608,469 52,569 IFB Ser. 3225, Class JY, IO, 5.971s, 2036 2,656,440 254,937 IFB Ser. 3502, Class DS, IO, 5.831s, 2039 574,013 50,845 IFB Ser. 3339, Class TI, IO, 5.821s, 2037 1,774,457 162,545 IFB Ser. 3284, Class CI, IO, 5.801s, 2037 3,587,034 332,535 IFB Ser. 2965, Class SA, IO, 5.731s, 2032 900,242 85,403 IFB Ser. 3397, Class SQ, IO, 5.651s, 2037 1,725,307 150,117 IFB Ser. 3500, Class SE, IO, 5.631s, 2039 581,161 39,277 IFB Ser. 3424, Class UI, IO, 5.441s, 2037 1,201,348 93,858 Ser. 3300, PO, zero %, 2037 421,069 361,741 Ser. 3226, Class YI, IO, zero %, 2036 1,427,819 3,168 Ser. 3176, Class YO, PO, zero %, 2036 100,000 90,721 Ser. 3142, PO, zero %, 2036 41,325 36,817 Ser. 3106, PO, zero %, 2036 57,680 49,380 Ser. 3084, Class ON, PO, zero %, 2035 61,047 48,744 Ser. 3078, PO, zero %, 2035 263,860 221,182 Ser. 3084, PO, zero %, 2035 69,942 69,070 Ser. 2971, Class KO, PO, zero %, 2035 75,484 74,646 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Freddie Mac Ser. 2980, PO, zero %, 2035 $27,101 $23,549 Ser. 2587, Class CO, PO, zero %, 2032 137,038 124,846 Ser. 201, PO, zero %, 2029 169,895 144,298 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.789s, 2033 134,000 103,726 Ser. 00-1, Class G, 6.131s, 2033 468,000 145,588 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 418,345 301,208 Government National Mortgage Association FRB Ser. 07-71, Class UC, zero %, 2037 13,124 12,968 FRB Ser. 07-61, Class YC, zero %, 2037 92,135 92,177 FRB Ser. 07-33, Class TB, zero %, 2037 74,349 74,061 FRB Ser. 07-6, Class TD, zero %, 2037 43,319 43,272 FRB Ser. 06-56, Class YF, zero %, 2036 50,456 45,417 FRB Ser. 98-2, Class EA, PO, zero %, 2028 42,273 37,584 IFB Ser. 07-41, Class SA, 38.31s, 2037 78,331 108,720 IFB Ser. 08-42, Class AI, IO, 7.372s, 2038 5,881,096 618,585 IFB Ser. 05-68, Class PU, IO, 6.985s, 2032 843,779 90,766 IFB Ser. 04-59, Class SC, IO, 6.882s, 2034 534,943 57,421 IFB Ser. 04-26, Class IS, IO, 6.882s, 2034 899,357 66,531 IFB Ser. 07-47, Class SA, IO, 6.782s, 2036 1,403,211 155,313 IFB Ser. 07-35, Class NY, IO, 6.582s, 2035 1,537,734 123,938 IFB Ser. 07-22, Class S, IO, 6.485s, 2037 725,270 73,829 IFB Ser. 05-84, Class AS, IO, 6.485s, 2035 2,286,639 235,720 IFB Ser. 07-51, Class SJ, IO, 6.435s, 2037 911,625 88,702 IFB Ser. 07-53, Class SY, IO, 6.42s, 2037 2,487,415 236,048 IFB Ser. 07-58, Class PS, IO, 6.385s, 2037 737,296 58,777 IFB Ser. 07-41, Class SM, IO, 6.385s, 2037 270,766 25,682 IFB Ser. 07-41, Class SN, IO, 6.385s, 2037 276,317 25,792 IFB Ser. 04-88, Class S, IO, 6.385s, 2032 1,164,895 74,654 IFB Ser. 07-59, Class PS, IO, 6.355s, 2037 718,602 52,293 IFB Ser. 07-59, Class SP, IO, 6.355s, 2037 247,918 18,405 IFB Ser. 07-16, Class KU, IO, 6.335s, 2037 321,374 33,656 IFB Ser. 07-17, Class AI, IO, 6.232s, 2037 3,043,607 318,318 IFB Ser. 07-78, Class SA, IO, 6.212s, 2037 4,574,647 369,888 IFB Ser. 06-26, Class S, IO, 6.185s, 2036 6,960,873 606,912 IFB Ser. 08-2, Class SM, IO, 6.182s, 2038 3,274,335 266,118 IFB Ser. 07-9, Class AI, IO, 6.182s, 2037 1,439,584 120,286 IFB Ser. 08-9, Class SK, IO, 6.165s, 2038 2,517,156 225,563 IFB Ser. 09-35, Class SP, IO, 6.082s, 2037 2,634,515 269,462 IFB Ser. 05-71, Class SA, IO, 6.042s, 2035 2,715,912 253,338 IFB Ser. 05-65, Class SI, IO, 6.035s, 2035 891,522 81,992 IFB Ser. 06-7, Class SB, IO, 6.005s, 2036 217,176 16,167 IFB Ser. 06-16, Class SX, IO, 5.975s, 2036 2,406,605 212,444 IFB Ser. 07-17, Class IB, IO, 5.935s, 2037 660,690 66,556 IFB Ser. 06-10, Class SM, IO, 5.935s, 2036 1,090,668 95,386 IFB Ser. 06-14, Class S, IO, 5.935s, 2036 975,496 77,399 IFB Ser. 05-57, Class PS, IO, 5.935s, 2035 1,667,861 156,642 IFB Ser. 06-11, Class ST, IO, 5.925s, 2036 600,798 50,939 IFB Ser. 07-7, Class JI, IO, 5.885s, 2037 1,765,892 150,988 IFB Ser. 07-25, Class KS, IO, 5.882s, 2037 1,595,940 128,612 IFB Ser. 07-21, Class S, IO, 5.882s, 2037 64,736 4,801 IFB Ser. 05-17, Class S, IO, 5.865s, 2035 1,312,390 122,041 IFB Ser. 07-31, Class AI, IO, 5.862s, 2037 900,691 66,405 IFB Ser. 07-62, Class S, IO, 5.832s, 2037 1,456,514 124,243 IFB Ser. 05-3, Class SN, IO, 5.785s, 2035 3,488,015 304,364 IFB Ser. 07-43, Class SC, IO, 5.782s, 2037 1,088,501 80,261 IFB Ser. 04-41, Class SG, IO, 5.685s, 2034 3,045,706 168,820 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 496,807 79,612 Ser. 06-36, Class OD, PO, zero %, 2036 34,015 28,012 Ser. 99-31, Class MP, PO, zero %, 2029 125,481 113,666 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 F GBP 588,814 $114,851 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 6.032s, 2038 $1,589,000 1,549,583 Ser. 05-GG5, Class A2, 5.117s, 2037 1,463,000 1,409,525 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 295,000 234,791 Ser. 06-GG6, Class A2, 5.506s, 2038 1,099,000 1,064,426 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.235s, 2039 113,514,915 1,475,694 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  62,310 1,122 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.072s, 2037 3,072,135 1,689,674 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.424s, 2037 2,894,438 1,570,589 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR9, Class 2A1, 6.69s, 2037 1,823,367 911,683 FRB Ser. 06-AR25, Class 5A1, 6.059s, 2036 713,280 328,696 FRB Ser. 07-AR15, Class 1A1, 5.971s, 2037 1,760,850 933,251 FRB Ser. 05-AR31, Class 3A1, 5.702s, 2036 3,071,094 1,627,680 FRB Ser. 07-AR11, Class 1A1, 5.292s, 2037 970,528 397,916 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.061s, 2036 1,095,172 543,173 FRB Ser. 06-A1, Class 5A1, 5.935s, 2036 1,269,231 748,846 FRB Ser. 06-A6, Class 1A1, 0.474s, 2036 1,063,672 452,009 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 261,000 112,051 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 2,582,000 2,096,437 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 368,000 290,466 Ser. 07-CB20, Class A3, 5.863s, 2051 739,000 594,499 Ser. 07-CB20, Class A4, 5.794s, 2051 1,830,000 1,378,955 Ser. 06-CB17, Class A4, 5.429s, 2043 1,772,000 1,414,974 Ser. 06-LDP9, Class A3, 5.336s, 2047 4,377,000 3,355,385 Ser. 08-C2, Class X, IO, 0.644s, 2051 54,467,256 688,014 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.113s, 2051 53,121,748 366,641 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 44,897 Ser. 98-C4, Class J, 5.6s, 2035 379,000 208,450 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 804,000 735,254 Ser. 07-C2, Class A3, 5.43s, 2040 5,222,000 3,774,375 Ser. 07-C1, Class A4, 5.424s, 2040 6,872,000 4,995,112 Ser. 07-C2, Class A2, 5.303s, 2040 3,020,000 2,782,024 Lehman Mortgage Trust IFB Ser. 07-4, Class 3A2, IO, 6.886s, 2037 808,595 89,091 IFB Ser. 07-2, Class 2A13, IO, 6.376s, 2037 1,445,322 147,452 IFB Ser. 06-9, Class 2A2, IO, 6.306s, 2037 1,638,139 165,288 IFB Ser. 06-7, Class 2A4, IO, 6.236s, 2036 2,712,291 270,632 IFB Ser. 06-7, Class 2A5, IO, 6.236s, 2036 2,565,046 255,940 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 463,000 27,780 Ser. 04-1A, Class K, 5.45s, 2040 167,000 8,350 Ser. 04-1A, Class L, 5.45s, 2040 76,000 3,040 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 990,353 580,904 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 43,402,551 284,638 MORTGAGE-BACKED SECURITIES (41.4%)* cont. Principal amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 $259,040 $189,536 Ser. 96-C2, Class JS, IO, 2.263s, 2028 786,183 25,189 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 196,000 158,766 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 241,000 213,888 Ser. 07-7, Class A2, 5.693s, 2050 1,127,000 1,063,227 Ser. 06-3, Class A4, 5.414s, 2046 1,296,000 999,374 Ser. 06-4, Class A2, 5.112s, 2049 1,611,000 1,523,045 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.881s, 2017 2,093,268 167,461 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 611,000 543,790 FRB Ser. 07-IQ15, Class A2, 6.036s, 2049 2,378,000 2,160,100 Ser. 98-CF1, Class E, 7.35s, 2032 915,000 535,597 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 69,000 Ser. 07-HQ13, Class X1, IO, 0.818s, 2044 23,407,346 417,587 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.428s, 2037 3,740,432 1,570,981 Ser. 05-5AR, Class 2A1, 4.691s, 2035 F 781,683 371,300 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 2,071 56 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 157,000 53,401 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 2,384,239 1,382,859 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 222,000 198,115 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 133,000 73,150 Ser. 03-1A, Class N, 5s, 2018 158,000 80,580 Ser. 04-1A, Class M, 5s, 2018 143,000 70,070 Ser. 04-1A, Class N, 5s, 2018 137,000 56,170 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.671s, 2036 836,837 388,429 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.943s, 2037 2,523,094 224,051 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,679,493 79,456 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.441s, 2037 3,587,531 282,697 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 165,399 175,446 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 328,253 177,879 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 178,663 73,524 Wachovia Bank Commercial Mortgage Trust Ser. 07-C31, Class A2, 5.421s, 2047 $3,812,000 3,498,870 Ser. 07-C30, Class A3, 5.246s, 2043 4,186,000 3,647,930 Ser. 07-C34, IO, 0.519s, 2046 14,062,139 213,476 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.619s, 2018 363,000 108,900 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.59s, 2037 9,434,792 4,917,517 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 5,703,513 27,947 Total Mortgage-backed securities (cost $166,217,303) $163,665,190 8 Putnam VT Diversified Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2039 $2,000,000 $2,117,812 4 1/2s, TBA, July 1, 2039 34,000,000 33,925,625 36,043,437 U.S. Government Agency Mortgage Obligations (17.3%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2039 6,000,000 6,387,187 6s, TBA, July 1, 2024 1,000,000 1,058,594 5 1/2s, TBA, July 1, 2024 1,000,000 1,046,250 5s, February 1, 2037 626,682 638,922 5s, July 1, 2035 i 1,317,451 1,353,391 4 1/2s, April 1, 2039 32,879,268 32,843,304 4 1/2s, TBA, July 1, 2039 25,000,000 24,937,500 68,265,148 Total U.S. government and agency mortgage obligations (cost $103,707,482) $104,308,585 U.S. TREASURY OBLIGATIONS (1.9%)* Principal amount Value U.S. Treasury Bonds 5 1/4s, February 15, 2029 i $2,028,000 $2,325,954 U.S. Treasury Notes 4 3/4s, May 31, 2012 i 1,807,000 1,978,828 U.S. Treasury Notes 4 3/4s, March 31, 2011 i 1,495,000 1,612,073 U.S. Treasury Notes 3 5/8s October 31, 2009 i 236,000 238,693 U.S. Treasury Notes 2 1/8s January 31, 2010 i 1,247,000 1,272,140 U.S. Treasury Notes 1 3/4s March 31, 2010 i 10,000 10,100 Total U.S. treasury obligations (cost $7,437,788) $7,437,788 CORPORATE BONDS AND NOTES (16.2%)* Principal amount Value Basic materials (1.1%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 $185,248 Builders FirstSource, Inc. company guaranty sr. notes FRN 5.133s, 2012 $220,000 94,600 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 149,000 153,470 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 619,000 623,643 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 311,000 312,555 Georgia-Pacific Corp. notes 8 1/8s, 2011 40,000 40,000 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 75,000 77,250 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 178,000 181,115 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 185,000 83,250 International Paper Co. sr. unsec. notes 9 3/8s, 2019 114,000 115,995 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 196,000 87,220 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 165,000 167,269 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 100,000 103,000 Nalco Co. 144A sr. notes 8 1/4s, 2017 52,000 52,260 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  74,717 10,834 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Basic materials cont. Novelis, Inc. company guaranty 7 1/4s, 2015 $86,000 $65,360 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 50,000 65,988 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $320,000 247,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 155,000 136,400 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 253,000 238,453 Stone Container Corp. sr. notes 8 3/8s, 2012 310,000 118,575 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 189,000 203,175 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 334,000 349,865 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 391,000 404,685 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 120,000 55,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 135,000 123,525 4,296,735 Capital goods (1.0%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 72,000 66,060 Berry Plastics Corp. company guaranty sr. notes FRN 5.881s, 2015 185,000 163,263 Bombardier, Inc. 144A sr. unsec. notes FRN 4.406s, 2013 (Canada) EUR 94,000 105,911 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $1,350,000 1,269,000 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 383,000 373,425 General Cable Corp. company guaranty sr. unsec. notes FRN 3.583s, 2015 155,000 125,550 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 528,000 491,040 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 408,000 362,100 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 403,949 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 378,000 308,070 Titan International, Inc. company guaranty 8s, 2012 93,000 84,165 3,752,533 Communication services (1.4%) American Tower Corp. sr. unsec. notes 7s, 2017 325,000 314,438 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  15,000 94 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  47,000 49,585 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  548,000 575,400 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 195,000 201,094 Cincinnati Bell, Inc. company guaranty 7s, 2015 442,000 395,590 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 195,000 192,075 Putnam VT Diversified Income Fund9 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 $500,000 $496,250 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 394,000 380,210 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 200,000 166,000 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 581,000 601,335 iPCS, Inc. company guaranty sr. sec. notes FRN 3.153s, 2013 105,000 82,950 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 70,000 69,563 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 110,000 95,425 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 273,000 249,113 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 52,456 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 947,000 954,103 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 113,220 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 290,000 292,175 West Corp. company guaranty 9 1/2s, 2014 95,000 83,125 5,364,201 Consumer cyclicals (2.9%) Affinity Group, Inc. sr. sub. notes 9s, 2012 394,000 267,920 AMC Entertainment, Inc. company guaranty 11s, 2016 208,000 201,240 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 145,778 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 130,000 56,550 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 121,000 98,010 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  238,256 70,286 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 165,000 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 148,000 87,320 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 49,000 10,780 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 640,000 643,200 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 106,975 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 860,000 795,500 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,506,000 1,389,285 FelCor Lodging LP company guaranty 9s, 2011 R 427,000 375,760 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 503,000 467,790 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 316,000 303,360 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 139,000 137,808 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 220,000 222,200 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 249,845 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 $45,000 $36,225 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 615,000 593,475 Jostens IH Corp. company guaranty 7 5/8s, 2012 454,000 452,865 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 734,020 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 72,563 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 502,000 493,215 Liberty Media, LLC sr. notes 5.7s, 2013 116,000 100,340 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 139,000 138,131 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 306,000 256,916 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 320,000 160,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 69,300 Meritage Homes Corp. sr. notes 7s, 2014 32,000 26,240 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 51,000 46,283 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 136,000 90,780 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 137,000 129,636 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  318,000 204,315 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 431,000 418,070 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 79,000 79,000 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 205,200 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 251,000 249,745 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 608,000 609,520 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 45,238 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  290,000 100,050 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 153,000 120,870 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 108,000 86,670 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 214,000 60,990 Travelport LLC company guaranty 9 7/8s, 2014 141,000 93,765 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  166,000 20,543 Vertis, Inc. company guaranty sr. notes zero %, 2014  164,013 820 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  61,000 122 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Consumer cyclicals cont. Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  $177,000 $443 11,489,957 Consumer staples (0.4%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  77,746 1,201 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 205,000 142,475 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 470,000 475,875 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 262,000 259,380 Rite Aid Corp. company guaranty 9 1/2s, 2017 201,000 130,650 Rite Aid Corp. sec. notes 7 1/2s, 2017 230,000 179,975 United Rentals North America, Inc. company guaranty sr. unsec. notes 6 1/2s, 2012 334,000 323,980 1,513,536 Energy (3.5%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,110,000 1,012,875 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 235,000 145,700 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 903,000 864,623 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 324,900 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 403,200 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 175,000 105,875 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 235,000 223,250 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 156,000 190,047 Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $700,000 694,008 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 395,000 341,675 Forest Oil Corp. sr. notes 8s, 2011 465,000 462,675 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 180,000 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 251,250 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 133,175 Gaz Capital SA 144A company guaranty sr. unsec. bond 7.343s, 2013 (Russia) 129,000 124,391 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 155,250 Harvest Operations Corp. sr. notes 7 7/8s, 2011 456,000 383,040 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 325,000 296,563 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 357,969 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 150,000 132,375 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Russia) 430,000 348,300 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 $294,000 $270,848 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 193,871 196,881 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 260,000 266,223 Peabody Energy Corp. company guaranty 7 3/8s, 2016 620,000 585,900 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 343,684 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 64,875 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 5 3/4s, 2018 (Mexico) 480,000 441,600 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 900,000 970,920 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 120,000 119,400 Petroleos Mexicanos 144A notes 8s, 2019 (Mexico) 997,000 1,081,745 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 433,000 361,122 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 205,000 172,200 Petroplus Finance, Ltd. 144A company guaranty 6 3/4s, 2014 (Bermuda) 270,000 232,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 60,000 56,100 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 52,500 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 453,375 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 420,000 416,850 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 262,000 248,900 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 290,000 247,950 Williams Cos., Inc. (The) notes 7 3/4s, 2031 150,000 135,000 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 170,000 167,875 14,017,289 Financials (3.2%) Banco Do Brasil 144A sr. unsec. 5.002s, 2017 (Brazil) BRL 393,000 188,086 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.683s, 2012 $747,313 650,204 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 43,000 41,925 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 44,000 37,312 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 298,000 248,830 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 44,000 38,500 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Financials cont. GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 $322,000 $268,870 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.868s, 2014 31,000 21,700 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 160,000 140,686 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 209,220 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 51,538 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 40,813 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.46s, 2017 500,000 374,200 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 11.73s, 2011 RUB 18,000,000 524,863 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.17s, 2012 INR 14,000,000 289,645 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $105,000 95,025 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 184,000 149,500 Liberty Mutual Insurance 144A notes 7.697s, 2097 480,000 287,152 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 265,000 245,384 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 250,000 220,198 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Luxembourg) 390,000 393,900 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 370,000 333,000 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 370,000 347,800 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 790,000 786,550 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  1,040,000 968,375 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.758s, 2014 45,000 29,250 VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 328,000 VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) 695,000 569,900 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 639,000 635,805 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 781,000 702,900 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 3,676,000 3,407,873 12,627,004 Government (%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Mexico) 38,500 38,729 38,729 Health care (1.1%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 223,000 218,540 DaVita, Inc. company guaranty 6 5/8s, 2013 119,000 112,158 CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Health care cont. Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) $165,000 $150,563 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  60,000 59,400 HCA, Inc. sr. sec. notes 9 1/4s, 2016 400,000 394,000 HCA, Inc. sr. sec. notes 9 1/8s, 2014 205,000 202,950 Omnicare, Inc. company guaranty 6 3/4s, 2013 170,000 153,000 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 415,150 Select Medical Corp. company guaranty 7 5/8s, 2015 522,000 424,125 Service Corporation International debs. 7 7/8s, 2013 63,000 60,480 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 504,060 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 225,000 156,375 Surgical Care Affiliates, Inc. 144A sr. unsec. notes zero %, 2015  160,000 123,200 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 328,000 344,400 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 328,000 330,460 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 372,000 356,190 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 260,000 267,800 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 135,000 126,563 4,399,414 Technology (0.4%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 253,000 168,245 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 90,000 91,800 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 227,000 189,829 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 103,906 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 376,000 189,880 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 3,400 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 160,000 159,600 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 125,300 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 410,850 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  11,000 14 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 111,000 80,891 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 256,000 241,920 1,765,635 Transportation (0.1%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 245,000 221,725 221,725 12Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (16.2%)* cont. Principal amount Value Utilities and power (1.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 $105,000 $97,650 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 178,000 178,000 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 180,000 187,289 CMS Energy Corp. sr. notes 7 3/4s, 2010 155,000 161,435 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 267,649 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 88,835 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 42,960 Edison Mission Energy sr. unsec. notes 7.2s, 2019 205,000 152,725 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 13,048 El Paso Natural Gas Co. debs. 8 5/8s, 2022 160,000 172,812 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 90,725 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,182,000 1,152,450 NRG Energy, Inc. sr. notes 7 3/8s, 2016 170,000 160,863 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 550,000 569,250 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 150,000 154,679 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 255,000 259,461 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 24,000 23,029 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 127,000 132,873 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 61,939 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 350,000 354,709 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 15,000 15,521 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 195,678 4,533,580 Total corporate bonds and notes (cost $70,636,984) $64,020,338 ASSET-BACKED SECURITIES (8.3%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.004s, 2035 $69,508 $23,758 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.464s, 2036 94,000 19,136 FRB Ser. 06-HE3, Class A2C, 0.464s, 2036 100,000 26,069 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 38,835 30,673 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 2.064s, 2033 187,630 34,633 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 326,000 35,860 Ser. 04-1A, Class E, 6.42s, 2039 175,000 31,500 ASSET-BACKED SECURITIES (8.3%)* cont. Principal amount Value Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.584s, 2033 $22,925 $2,811 FRB Ser. 06-W4, Class A2C, 0.474s, 2036 178,000 56,851 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.314s, 2033 156,421 103,615 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.504s, 2036 27,823 14,305 FRB Ser. 06-HE4, Class A5, 0.474s, 2036 106,596 63,395 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.015s, 2033 198,404 73,409 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 90,845 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 3.564s, 2034 45,576 13,285 FRB Ser. 06-PC1, Class M9, 2.064s, 2035 52,102 521 FRB Ser. 05-HE1, Class M3, 1.244s, 2035 210,000 101,205 Bombardier Capital Mortgage Securitization Corp. FRB Ser. 00-A, Class A1, 0.479s, 2030 106,713 16,197 Ser. 00-A, Class A4, 8.29s, 2030 668,650 347,783 Ser. 00-A, Class A2, 7.575s, 2030 1,542,905 791,157 Ser. 99-B, Class A-5, 7.44s, 2020 44,920 22,909 Ser. 99-B, Class A4, 7.3s, 2016 488,500 234,471 Ser. 99-B, Class A3, 7.18s, 2015 817,286 398,878 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.734s, 2035 41,642 18,490 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.359s, 2033 1,609,000 553,670 FRB Ser. 01-4, Class M1, 2.07s, 2033 241,000 57,636 Ser. 00-2, Class A5, 8.85s, 2030 867,023 625,982 Ser. 00-4, Class A6, 8.31s, 2032 2,261,045 1,586,731 Ser. 00-5, Class A7, 8.2s, 2032 214,000 156,599 Ser. 00-1, Class A5, 8.06s, 2031 636,437 420,799 Ser. 00-4, Class A5, 7.97s, 2032 136,794 93,736 Ser. 00-5, Class A6, 7.96s, 2032 372,444 275,923 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 7,223 Ser. 01-3, Class M2, 7.44s, 2033 26,260 751 Ser. 01-4, Class A4, 7.36s, 2033 139,886 119,977 Ser. 00-6, Class A5, 7.27s, 2031 52,039 43,085 Ser. 01-1, Class A5, 6.99s, 2032 81,511 66,185 Ser. 01-3, Class A4, 6.91s, 2033 2,147,910 1,769,489 Ser. 02-1, Class A, 6.681s, 2033 618,232 566,680 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.834s, 2035 41,000 30,134 FRB Ser. 05-14, Class 3A2, 0.554s, 2036 19,751 15,303 FRB Ser. 06-4, Class 2A2, 0.494s, 2036 1,551,822 1,024,203 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.384s, 2037 1,368,308 672,113 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 361,000 108,300 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.984s, 2035 68,804 30,934 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.464s, 2036 154,000 53,790 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.644s, 2036 217,000 75,896 FRB Ser. 06-2, Class 2A3, 0.484s, 2036 309,000 80,485 Putnam VT Diversified Income Fund 13 ASSET-BACKED SECURITIES (8.3%)* cont. Principal amount Value Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 $502,000 $476,817 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 1,225,000 203,800 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $673,275 605,948 Ser. 94-4, Class B2, 8.6s, 2019 275,485 159,622 Ser. 93-1, Class B, 8.45s, 2018 226,580 165,912 Ser. 99-5, Class A5, 7.86s, 2030 2,839,478 2,162,302 Ser. 96-8, Class M1, 7.85s, 2027 304,000 156,622 Ser. 95-8, Class B1, 7.3s, 2026 285,417 158,247 Ser. 95-4, Class B1, 7.3s, 2025 289,077 189,694 Ser. 97-6, Class M1, 7.21s, 2029 182,000 84,953 Ser. 95-F, Class B2, 7.1s, 2021 21,571 16,444 Ser. 96-1, Class M1, 7s, 2027 320,307 238,911 Ser. 93-3, Class B, 6.85s, 2018 16,513 11,832 Ser. 98-3, Class A6, 6.76s, 2030 631,113 517,664 Ser. 99-3, Class A7, 6.74s, 2031 470,560 429,701 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,301,871 2,146,216 Ser. 99-5, Class M1A, 8.3s, 2026 119,000 69,270 Ser. 99-5, Class A4, 7.59s, 2028 29,578 26,842 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 112,522 111,397 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.464s, 2036 460,000 121,243 FRB Ser. 07-HE2, Class A2A, 0.434s, 2047 1,998,673 1,369,091 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.314s, 2030 289,000 14,450 FRB Ser. 05-1A, Class E, 2.114s, 2030 63,492 6,349 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.644s, 2036 108,000 41,629 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 38,283 25,612 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.524s, 2037 938,309 288,027 Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,213,381 720,303 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.317s, 2036 660,000 46,200 FRB Ser. 02-1A, Class FFL, 3.065s, 2037 1,135,000 170,250 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 1,391,555 605,326 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.934s, 2035 240,000 81,881 FRB Ser. 06-4, Class 2A4, 0.574s, 2036 103,000 27,154 FRB Ser. 06-1, Class 2A3, 0.504s, 2036 114,661 51,155 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.564s, 2032 925,076 555,046 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.464s, 2036 54,000 21,407 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 91,226 40,589 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.514s, 2034 59,066 4,715 FRB Ser. 05-HE2, Class M5, 0.994s, 2035 150,000 106,816 FRB Ser. 05-HE1, Class M3, 0.834s, 2034 150,000 92,338 FRB Ser. 06-NC4, Class M2, 0.614s, 2036 210,000 1,279 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.308s, 2039 500,000 100,000 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 30,733 28,942 ASSET-BACKED SECURITIES (8.3%)* cont. Principal amount Value New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 2.364s, 2033 $11,794 $4,767 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.474s, 2036 130,000 48,286 FRB Ser. 06-2, Class A2C, 0.464s, 2036 130,000 32,268 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,098,259 516,182 Ser. 99-D, Class A1, 7.84s, 2029 641,434 436,175 Ser. 00-A, Class A2, 7.765s, 2017 91,496 48,046 Ser. 95-B, Class B1, 7.55s, 2021 123,061 68,792 Ser. 00-D, Class A4, 7.4s, 2030 709,000 432,192 Ser. 02-B, Class A4, 7.09s, 2032 266,913 206,432 Ser. 99-B, Class A4, 6.99s, 2026 676,201 515,531 Ser. 00-D, Class A3, 6.99s, 2022 198,353 191,049 Ser. 01-D, Class A4, 6.93s, 2031 370,620 246,385 Ser. 98-A, Class M, 6.825s, 2028 43,000 19,726 Ser. 01-E, Class A4, 6.81s, 2031 611,654 473,976 Ser. 01-C, Class A2, 5.92s, 2017 811,088 329,790 Ser. 01-D, Class A3, 5.9s, 2022 17,814 7,879 Ser. 02-C, Class A1, 5.41s, 2032 864,165 570,349 Ser. 01-E, Class A2, 5.05s, 2019 588,752 401,600 Ser. 02-A, Class A2, 5.01s, 2020 79,207 40,617 Oakwood Mortgage Investors, Inc. 144A FRB Ser. 01-B, Class A2, 0.694s, 2018 45,694 25,640 Ser. 01-B, Class A4, 7.21s, 2030 121,413 97,454 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.144s, 2036 98,000 10,794 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.444s, 2036 197,000 65,750 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.504s, 2036 110,430 61,064 FRB Ser. 07-RZ1, Class A2, 0.474s, 2037 154,000 48,759 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.964s, 2035 150,000 1,235 FRB Ser. 07-NC2, Class A2B, 0.454s, 2037 144,000 40,913 FRB Ser. 07-BR5, Class A2A, 0.444s, 2037 32,177 19,467 FRB Ser. 07-BR4, Class A2A, 0.404s, 2037 41,157 25,066 FRB Ser. 07-BR3, Class A2A, 0.384s, 2037 4,131,803 2,479,082 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.524s, 2036 219,000 51,753 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.484s, 2036 104,000 58,824 FRB Ser. 06-3, Class A3, 0.474s, 2036 461,000 186,807 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.156s, 2038 120,000 1,200 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.574s, 2036 104,000 2,414 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 1,261,977 782,426 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 23,700 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 26,325 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.424s, 2037 1,279,917 716,753 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.992s, 2044 (United Kingdom) 189,615 22,754 Total asset-backed securities (cost $48,919,015) $32,777,598 14 Putnam VT Diversified Income Fund FOREIGN GOVERNMENT BONDS Principal AND NOTES (8.2%)* amount/units Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $281,000 $166,914 Argentina (Republic of) bonds FRB zero %, 2013 2,362,000 741,668 Argentina (Republic of) sr. unsec. unsub. bond FRN Ser. STRP, 1.683s, 2009 6,854,000 863,604 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 151,200 Argentina (Republic of) sr. unsec. unsub. bonds FRB 1.683s, 2012 $6,854,000 1,644,960 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 990,008 524,704 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 (Brazil) 620,000 621,240 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 160,000 157,200 Brazil (Federal Republic of) notes zero %, 2017 BRL 1,350 600,636 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $905,000 913,145 Brazil (Federal Republic of) sr. unsec. bonds 6s, 2017 740,000 764,131 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 625,637 Colombia (Republic of) sr. unsec. unsub. notes 10s, 2012 $216,000 249,383 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 (In default)  100,000 70,879 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 951,240 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 500,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 278,830 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 465,169 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,227,074 Israel (State of) bonds 5 1/8s, 2019 127,000 126,069 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 184,690,000 1,668,019 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 693,668,000 6,299,030 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 $575,000 698,315 Peru (Republic of) sr. unsec. unsub. notes 7 1/8s, 2019 675,000 718,875 Russia (Federation of) 144A unsec. unsub. bonds 5s, 2030 1,652,712 1,623,525 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,125,585 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 131,798 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,249,470 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 750,000 782,663 Ukraine (Government of) 144A sr. unsec. notes FRN 5.151s, 2009 835,000 813,883 United Mexican States sr. unsec. unsub. bonds Ser. MTN, 8.3s, 2031 57,000 67,361 Venezuela (Republic of) bonds 8 1/2s, 2014 480,000 337,853 FOREIGN GOVERNMENT BONDS Principal AND NOTES (8.2%)* cont. amount/units Value Venezuela (Republic of) unsec. note FRN Ser. REGS, 2.101s, 2011 $690,000 $555,629 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,151,928 Venezuela (Republic of) unsub. bonds Ser. REGS, 5 3/8s, 2010 666,000 622,783 Total foreign government bonds and notes (cost $32,626,810) $32,490,900 SENIOR LOANS (5.3%)* c Principal amount Value Basic materials (0.5%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.32s, 2012 $174,485 $164,115 Huntsman International, LLC bank term loan FRN Ser. B, 2.058s, 2014 1,143,333 1,020,425 NewPage Holding Corp. bank term loan FRN 4.067s, 2014 168,314 144,890 Novelis, Inc. bank term loan FRN Ser. B, 3.22s, 2014 370,570 322,087 Novelis, Inc. bank term loan FRN Ser. B, 2.32s, 2014 168,437 146,400 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 4.595s, 2014 45,243 43,962 1,841,879 Capital goods (0.3%) Graham Packaging Co., LP bank term loan FRN 2.679s, 2011 96,537 91,520 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 35,048 23,723 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.616s, 2014 686,516 464,686 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6.476s, 2014 165,721 145,834 Polypore, Inc. bank term loan FRN Ser. B, 2.59s, 2014 189,218 172,661 Sensata Technologies BV bank term loan FRN 2.803s, 2013 (Netherlands) 251,532 190,326 Sequa Corp. bank term loan FRN 4.057s, 2014 257,268 200,240 Wesco Aircraft Hardware Corp. bank term loan FRN 2.57s, 2013 64,000 55,808 1,344,798 Communication services (0.9%) Cebridge Connections, Inc. bank term loan FRN 4.819s, 2014 127,000 107,738 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 187,625 183,873 Charter Communications, Inc. bank term loan FRN 9 1/4s, 2014 665,940 599,762 Charter Communications, Inc. bank term loan FRN 5 1/4s, 2014 150,000 118,763 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 388,203 290,182 Insight Midwest, LP bank term loan FRN Ser. B, 2.32s, 2014 96,576 89,453 Intelsat Corp. bank term loan FRN Ser. B2, 2.819s, 2011 146,871 133,390 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.819s, 2013 146,915 133,430 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.819s, 2013 146,871 133,390 Intelsat, Ltd. bank term loan FRN 3.319s, 2014 (Bermuda) 375,000 310,078 Putnam VT Diversified Income Fund 15 SENIOR LOANS (5.3%)* c cont. Principal amount Value Communication services cont. Intelsat, Ltd. bank term loan FRN Ser. B, 2.819s, 2013 (Bermuda) $390,000 $363,118 Level 3 Communications, Inc. bank term loan FRN 3.155s, 2014 60,000 49,781 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 56,513 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.79s, 2015 368,149 336,857 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2.04s, 2015 87,750 80,160 MetroPCS Wireless, Inc. bank term loan FRN 3.066s, 2013 243,723 231,506 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.819s, 2013 47,282 45,036 TW Telecom, Inc. bank term loan FRN Ser. B, 2.32s, 2013 134,530 125,599 West Corp. bank term loan FRN 2.689s, 2013 62,936 57,542 3,446,171 Consumer cyclicals (1.9%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.809s, 2013 724,593 682,929 Allison Transmission, Inc. bank term loan FRN Ser. B, 3.071s, 2014 345,293 272,905 Building Materials Holdings Corp. bank term loan FRN 3.067s, 2014 175,565 150,654 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 60,267 50,323 Cenveo, Inc. bank term loan FRN Ser. C, 5.109s, 2014 170,723 159,200 Cenveo, Inc. bank term loan FRN Ser. DD, 5.109s, 2014 5,689 5,305 Citadel Communications bank term loan FRN Ser. B, 2.953s, 2014 315,000 163,275 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 221,843 182,466 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.65s, 2014 160,000 37,267 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.31s, 2014 440,598 102,623 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.65s, 2014 164,402 38,292 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.31s, 2014 73,182 48,849 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.475s, 2014 41,661 27,809 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 860,990 820,093 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.092s, 2015 102,401 74,753 Isle of Capri Casinos, Inc. bank term loan FRN 2.97s, 2014 177,861 160,164 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 2.97s, 2014 55,344 49,837 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 2.069s, 2014 71,144 64,066 Lear Corp. bank term loan FRN 3.168s, 2013 470,298 327,053 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.676s, 2013 88,926 70,375 National Bedding Co. bank term loan FRN 2.38s, 2011 50,356 42,970 Navistar Financial Corp. bank term loan FRN 4.271s, 2012 165,867 142,749 SENIOR LOANS (5.3%)* c cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. bank term loan FRN 3.569s, 2012 $456,133 $392,560 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 385,681 301,216 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 204,416 159,572 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 2.643s, 2014 293,250 124,631 Realogy Corp. bank term loan FRN 0.166s, 2013 123,714 89,074 Realogy Corp. bank term loan FRN Ser. B, 4.177s, 2013 459,512 330,849 Six Flags Theme Parks bank term loan FRN 3.366s, 2015 556,574 521,986 Travelport bank term loan FRN 3.47s, 2013 20,686 16,161 Travelport bank term loan FRN Ser. B, 3.146s, 2013 158,282 123,658 Travelport bank term loan FRN Ser. DD, 2.819s, 2013 24,542 19,189 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  696,187 234,673 TRW Automotive, Inc. bank term loan FRN Ser. B, 1 7/8s, 2014 329,300 289,235 United Components, Inc. bank term loan FRN Ser. D, 3.21s, 2012 316,667 270,750 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6s, 2011 462,727 451,159 Univision Communications, Inc. bank term loan FRN Ser. B, 2.569s, 2014 367,000 272,760 Visteon Corp. bank term loan FRN Ser. B, 4 1/4s, 2013 450,000 184,500 Yankee Candle Co., Inc. bank term loan FRN 3.207s, 2014 65,352 58,164 7,514,094 Consumer staples (0.4%) Dole Food Co., Inc. bank term loan FRN Ser. B, 7.965s, 2013 39,345 39,344 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.974s, 2013 146,602 146,601 Dole Food Co., Inc. bank term loan FRN 1.139s, 2013 22,449 22,449 Jarden Corp. bank term loan FRN Ser. B1, 2.97s, 2012 162,258 153,536 Jarden Corp. bank term loan FRN Ser. B2, 2.97s, 2012 81,137 76,776 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.066s, 2014 708,136 628,766 Rite-Aid Corp. bank term loan FRN Ser. B, 2.07s, 2014 79,000 62,861 RSC Equipment Rental, Inc. bank term loan FRN 4.482s, 2013 219,000 167,535 Spectrum Brands, Inc. bank term loan FRN 2.803s, 2013 (In default)  21,751 19,286 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 7.019s, 2013 (In default)  386,700 342,874 1,660,028 Energy (0.2%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.314s, 2012 185,000 157,250 Hercules Offshore, Inc. bank term loan FRN Ser. B, 2.96s, 2013 222,799 193,835 MEG Energy Corp. bank term loan FRN 3.22s, 2013 (Canada) 72,563 64,943 16Putnam VT Diversified Income Fund SENIOR LOANS (5.3%)* c cont. Principal amount Value Energy cont. MEG Energy Corp. bank term loan FRN Ser. DD, 3.22s, 2013 (Canada) $73,969 $66,017 Petroleum Geo-Services ASA bank term loan FRN 2.97s, 2015 (Norway) 104,867 96,215 Targa Resources, Inc. bank term loan FRN 2.33s, 2012 251,387 240,075 Targa Resources, Inc. bank term loan FRN 1.095s, 2012 146,177 139,599 957,934 Financials (%) Hub International, Ltd. bank term loan FRN Ser. B, 3.72s, 2014 104,085 90,901 Hub International, Ltd. bank term loan FRN Ser. DD, 3.72s, 2014 23,395 20,432 111,333 Health care (0.5%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.898s, 2014 385,947 346,738 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.569s, 2014 19,863 17,845 Health Management Associates, Inc. bank term loan FRN 2.97s, 2014 912,647 802,131 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.319s, 2014 74,986 68,518 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 18,456 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.289s, 2014 299,289 230,452 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.319s, 2014 216,687 197,998 LifePoint, Inc. bank term loan FRN Ser. B, 2.295s, 2012 155,192 147,016 Select Medical Corp. bank term loan FRN Ser. B, 2.721s, 2012 15,000 14,088 Sun Healthcare Group, Inc. bank term loan FRN 2.1s, 2014 19,507 17,117 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 3.175s, 2014 97,047 85,159 1,945,518 Technology (0.3%) Compucom Systems, Inc. bank term loan FRN 3.82s, 2014 100,094 90,085 First Data Corp. bank term loan FRN Ser. B1, 3.065s, 2014 267,528 199,977 First Data Corp. bank term loan FRN Ser. B3, 3.065s, 2014 285,625 213,416 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.381s, 2014 (Singapore) 141,454 116,194 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.037s, 2014 (Singapore) 492,259 404,356 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 79,642 69,488 1,093,516 Utilities and power (0.3%) Dynegy Holdings, Inc. bank term loan FRN 1.82s, 2013 143,000 127,905 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.821s, 2014 202,544 144,389 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.821s, 2014 162,548 115,836 NRG Energy, Inc. bank term loan FRN 2.72s, 2014 223,293 209,642 SENIOR LOANS (5.3%)* c cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. bank term loan FRN 1.12s, 2014 $119,790 $112,466 Reliant Energy, Inc. bank term loan FRN 0.3s, 2014 335,000 296,116 1,006,354 Total senior loans (cost $25,086,936) $20,921,625 PURCHASED OPTIONS OUTSTANDING (2.4%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $15,663,000 $109,262 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 1,981,691 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 25,080,000 472,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 122,328 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 20,596,000 1,108,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 20,596,000 1,112,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 25,080,000 2,549,131 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 2,011,286 Total purchased options outstanding (cost $5,985,775) $9,466,203 Putnam VT Diversified Income Fund17 CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $510,000 $400,350 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 455,000 154,700 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 257,031 Total convertible bonds and notes (cost $1,109,483) $812,081 PREFERRED STOCKS (%)* Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 163 $70,100 Total preferred stocks (cost $54,831) $70,100 COMMON STOCKS (%)* Shares Value AboveNet, Inc.  265 $21,460 Bohai Bay Litigation, LLC (Units) F 842 39,161 Vertis Holdings, Inc. F  8,044 8 Total common stocks (cost $11,843) $60,629 WARRANTS (%)*  Expiration date Strike price Warrants Value AboveNet, Inc. 9/8/10 $24.00 102 $5,865 New ASAT (Finance), Ltd. (Cayman Islands) F 2/1/11 0.01 2,860 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 422 11,834 Vertis Holdings, Inc. F 10/18/15 $0.01 535 1 Total warrants (cost $16,054) $17,701 CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/2/04 to 12/22/04, cost $91,169)  1,987 $2,484 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  627 784 Total convertible preferred stocks (cost $682,165) $3,268 SHORT-TERM INVESTMENTS (21.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 69,310,523 $69,310,523 SSgA Prime Money Market Fund i 6,960,000 6,960,000 U.S. Treasury Cash Management Bills for effective yields ranging from 0.45% to 0.46%, April 1, 2010 i # $3,793,000 3,779,447 U.S. Treasury Bills for effective yields ranging from 0.45% to 0.48%, November 19, 2009 # 200,000 199,512 U.S. Treasury Bills for an effective yied of zero %, November 19, 2009 i 4,475,000 4,470,524 Total short-term investments (cost $84,720,313) $84,720,006 Total investments (cost $547,212,782) $520,772,012 Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $394,944,566.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest income at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at June 30, 2009 was $2,484, or less than 0.1% of net assets. Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at June 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At June 30, 2009, liquid assets totaling $235,724,920 have been designated as collateral for open forward commitments, swap contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2009. 18 Putnam VT Diversified Income Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at June 30, 2009 (as a percentage of Portfolio Value): United States 89.0% Canada 0.7% Russia 2.1 Venezuela 0.5 Japan 1.6 Mexico 0.5 Sweden 0.9 Other 3.0 Brazil 0.9 Total 100.0% Argentina 0.8 FORWARD CURRENCY CONTRACTS TO BUY at 6/30/09 (aggregate Unrealized face value $68,460,385) Aggregrate Delivery appreciation/ (Unaudited) Value face value date (depreciation) Australian Dollar $19,924,546 $19,898,246 7/15/09 $26,300 British Pound 1,155,571 1,150,828 7/15/09 4,743 Canadian Dollar 509,173 541,958 7/15/09 (32,785) Danish Krone 333,791 339,953 7/15/09 (6,162) Euro 16,564,299 16,649,293 7/15/09 (84,994) Japanese Yen 12,056,217 12,117,392 7/15/09 (61,175) Malaysian Ringgit 100,608 101,037 7/15/09 (429) Mexican Peso 115,952 114,517 7/15/09 1,435 Norwegian Krone 10,865,363 11,202,721 7/15/09 (337,358) Polish Zloty 3,636,313 3,598,437 7/15/09 37,876 South African Rand 1,057,857 1,006,949 7/15/09 50,908 Swedish Krona 1,694,760 1,739,054 7/15/09 (44,294) Total $(445,935) FORWARD CURRENCY CONTRACTS TO SELL at 6/30/09 (aggregate Unrealized face value $55,671,513) Aggregrate Delivery appreciation/ (Unaudited) Value face value date (depreciation) Australian Dollar $608,304 $609,955 7/15/09 $1,651 Brazilian Real 845,801 848,567 7/15/09 2,766 British Pound 9,380,669 9,273,863 7/15/09 (106,806) Canadian Dollar 7,444,563 7,908,165 7/15/09 463,602 Czech Koruna 1,863,154 1,816,769 7/15/09 (46,385) Euro 4,620,928 4,628,883 7/15/09 7,955 Japanese Yen 720,147 713,546 7/15/09 (6,601) Norwegian Krone 1,818,564 1,889,949 7/15/09 71,385 Polish Zloty 1,896,246 1,877,040 7/15/09 (19,206) South African Rand 1,021,236 973,137 7/15/09 (48,099) Swedish Krona 9,900,065 10,139,710 7/15/09 239,645 Swiss Franc 14,649,395 14,856,735 7/15/09 207,340 Turkish Lira 135,534 135,194 7/15/09 (340) Total $766,907 FUTURES CONTRACTS Unrealized OUTSTANDING at Number of Expiration appreciation/ 6/30/09 (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 2 $1,144,206 Sep-09 $1,204 Canadian Government Bond 10 yr (Short) 1 104,391 Sep-09 1,426 Euro-Bobl 5 yr (Short) 1 162,092 Sep-09 (1,036) Euro-Bund 10 yr (Long) 183 31,109,327 Sep-09 451,419 Euro-Dollar 90 day (Short) 364 90,390,300 Sep-09 (1,620,654) Euro-Dollar 90 day (Short) 489 121,143,638 Dec-09 (2,826,256) Euro-Dollar 90 day (Short) 16 3,953,000 Mar-10 (100,169) Euro-Euribor Interest Rate 90 day (Long) 56 19,211,774 Dec-10 26,507 Euro-Euribor Interest Rate 90 day (Long) 68 23,413,315 Sep-10 69,583 Euro-Euribor Interest Rate 90 day (Short) 56 19,423,076 Dec-09 (115,458) Euro-Euribor Interest Rate 90 day (Short) 68 23,617,386 Sep-09 (135,838) Euro-Schatz 2 yr (Short) 76 11,513,362 Sep-09 (58,760) Japanese Government Bond 10 yr (Short) 3 4,300,394 Sep-09 2,581 Japanese Government Bond 10 yr Mini (Long) 22 3,155,906 Sep-09 56,313 Sterling Interest Rate 90 day (Long) 11 2,203,860 Sep-10 (10,825) Sterling Interest Rate 90 day (Short) 11 2,238,038 Sep-09 (6,676) U.K. Gilt 10 yr (Short) 89 17,299,062 Sep-09 (179,667) U.S. Treasury Bond 20 yr (Long) 377 44,621,484 Sep-09 480,791 U.S. Treasury Note 2 yr (Short) 262 56,649,313 Sep-09 103,311 U.S. Treasury Note 5 yr (Short) 140 16,060,625 Sep-09 160,787 U.S. Treasury Note 10 yr (Long) 412 47,901,438 Sep-09 355,664 Total $(3,345,753) WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $7,601,496) Contract date/ (Unaudited) amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. $47,455,000 Nov-09/4.40 $3,026,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 180,560 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 2,208,518 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 47,455,000 Nov-09/4.40 1,083,397 Putnam VT Diversified Income Fund19 WRITTEN OPTIONS OUTSTANDING at 6/30/09 Expiration (premiums received $7,601,496) Contract date/ (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. $3,985,000 Sep-13/4.82 $158,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 20,596,000 Jun-10/5.23 459,085 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 20,596,000 Jun-10/5.235 459,291 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 917,215 Total $8,493,150 TBA SALE COMMITMENTS OUTSTANDING at 6/30/09 (proceeds receivable $41,041,094) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, July 1, 2039 $42,000,000 7/13/09 $41,895,000 Total $41,895,000 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,016,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $578,535 19,200,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (1,428,519) 180,330,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 6,477,281 5,053,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (236,413) 13,317,000 (56,115) 10/8/38 3 month USD-LIBOR-BBA 4.30% 359,036 14,167,000 12,879 10/20/10 3 month USD-LIBOR-BBA 3.00% 415,971 470,841,000  12/22/10 3 month USD-LIBOR-BBA 1.515% 2,418,504 36,123,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (2,879,930) 20,192,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (491,172) 22,126,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 903,268 7,819,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (943,181) Barclays Bank PLC 28,712,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 370,349 32,163,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (2,798,273) 4,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% (25,790) Citibank, N.A. JPY 812,000,000  9/11/16 1.8675% 6 month JPY-LIBOR-BBA (462,500) GBP 19,370,000 E  6/9/11 6 month GBP-LIBOR-BBA 3.0575% 35,392 GBP 19,370,000  6/9/10 1.7075% 6 month GBP-LIBOR-BBA (44,517) GBP 19,410,000 E  6/10/11 6 month GBP-LIBOR-BBA 3.09% 44,092 EUR 4,242,000 E  6/12/24 6 month EUR-EURIBOR-REUTERS 5.1275% 18,642 EUR 4,848,000 E  6/20/24 6 month EUR-EURIBOR-REUTERS 5.135% 15,545 MXN 31,880,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 189,771 MXN 9,565,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 58,002 $82,885,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 3,450,085 4,884,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (305,225) 258,788,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 8,091,509 45,571,000  2/24/16 2.77% 3 month USD-LIBOR-BBA 1,192,106 31,910,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (590,860) 20 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. MXN 22,700,000 $ 3/28/13 1 month MXN-TIIE-BANXICO 6.9425% $1,041 $8,599,000  4/6/39 3.295% 3 month USD-LIBOR-BBA 1,244,408 14,024,000  5/11/39 3.8425% 3 month USD-LIBOR-BBA 724,450 Citibank, N.A., London JPY 960,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 480,924 Credit Suisse International $9,974,900  9/16/10 3.143% 3 month USD-LIBOR-BBA (344,103) 106,351,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 3,316,092 13,912,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 513,934 7,865,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 204,337 9,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (702,325) 3,540,000 (37,837) 12/10/38 2.69% 3 month USD-LIBOR-BBA 852,367 86,630,000 570,412 12/10/28 3 month USD-LIBOR-BBA 2.81% (14,498,011) 23,865,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 5,885,856 16,946,000  1/13/14 2.095% 3 month USD-LIBOR-BBA 408,240 19,560,000  2/5/14 2.475% 3 month USD-LIBOR-BBA 157,293 6,834,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (619,727) SEK 72,920,000  4/7/14 2.735% 3 month SEK-STIBOR-SIDE (20,275) EUR 20,540,000  7/4/15 3.93163% 6 month EUR-EURIBOR-Telerate (2,039,020) $4,430,000  4/28/39 3.50375% 3 month USD-LIBOR-BBA 486,658 SEK 72,920,000  5/4/14 3 month SEK-STIBOR-SIDE 2.625% (47,503) EUR 6,850,000  5/4/14 2.685% 6 month EUR-EURIBOR-REUTERS 52,125 EUR 13,480,000  5/8/14 2.705% 6 month EUR-EURIBOR-REUTERS 86,236 $4,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (39,417) 4,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% (25,790) SEK 91,590,000 E  6/8/11 2.11% 3 month SEK-STIBOR-SIDE (6,896) SEK 91,590,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.275% (3,146) $14,359,000  6/5/39 4.29417% 3 month USD-LIBOR-BBA (364,738) SEK 30,530,000 E  6/8/11 2.22% 3 month SEK-STIBOR-SIDE (6,540) SEK 30,530,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.37% 2,503 $11,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 295,294 Deutsche Bank AG 41,713,000  4/21/14 2.51% 3 month USD-LIBOR-BBA 651,248 209,623,000  5/12/11 1.43% 3 month USD-LIBOR-BBA (23,961) 4,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (39,417) 9,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 362,224 EUR 19,370,000 E  6/11/11 6 month EUR-EURIBOR-REUTERS 2.45% 71,252 EUR 19,370,000  6/11/10 1.617% 6 month EUR-EURIBOR-REUTERS (63,734) EUR 19,420,000 E  6/14/11 6 month EUR-EURIBOR-REUTERS 2.47% 74,435 $9,065,000  9/23/38 4.75% 3 month USD-LIBOR-BBA (1,032,364) 109,887,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 2,465,834 77,621,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 745,999 ZAR 8,620,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 27,386 $47,098,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 278,173 58,876,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA 400,884 10,767,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% (108,801) 58,989,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% (4,270,912) 14,639,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (2,482,551) 230,738,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 1,275,542 5,000,000  12/22/13 2.008% 3 month USD-LIBOR-BBA 166,801 11,715,000  12/24/13 2.165% 3 month USD-LIBOR-BBA 313,817 33,851,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA 935,868 14,324,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,637,492) 215,194,000  2/3/14 2.44% 3 month USD-LIBOR-BBA 2,033,142 92,386,000  2/3/24 3 month USD-LIBOR-BBA 3.27% (6,683,733) Putnam VT Diversified Income Fund 21 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $21,575,000 $ 2/5/29 3 month USD-LIBOR-BBA 3.324% $(2,035,782) 56,273,000  2/5/14 2.44661% 3 month USD-LIBOR-BBA 528,780 51,085,000  2/6/14 2.5529% 3 month USD-LIBOR-BBA 225,476 20,125,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,611,572) 36,000,000  2/6/14 2.5675% 3 month USD-LIBOR-BBA 133,738 16,000,000  2/9/14 2.525% 3 month USD-LIBOR-BBA 94,639 16,000,000  2/10/14 2.55% 3 month USD-LIBOR-BBA 76,755 35,330,000  2/10/14 2.5825% 3 month USD-LIBOR-BBA 114,819 11,249,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (829,097) 22,010,000  2/25/14 2.4675% 3 month USD-LIBOR-BBA 208,325 152,000,000  3/4/14 2.54% 3 month USD-LIBOR-BBA 1,013,793 183,000,000  3/4/19 3 month USD-LIBOR-BBA 3.20087% (6,123,520) 58,000,000  3/4/39 3.37174% 3 month USD-LIBOR-BBA 7,292,139 1,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (22,857) 1,000,000  3/11/16 3 month USD-LIBOR-BBA 2.892% (19,953) 1,000,000  3/11/16 3 month USD-LIBOR-BBA 2.938% (17,012) 202,562,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 1,085,683 33,800,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 188,646 187,000,000  3/30/14 2.36% 3 month USD-LIBOR-BBA 3,319,445 86,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (5,530,427) 6,440,000 E  4/17/39 3.66904% 3 month USD-LIBOR-BBA 513,590 EUR 14,245,000 E  4/23/24 6 month EUR-EURIBOR-REUTERS 4.926% (54,400) Goldman Sachs International JPY 549,700,000  6/10/16 1.953% 6 month JPY-LIBOR-BBA (331,659) $6,392,000 6,989 10/24/13 3 month USD-LIBOR-BBA 3.50% 232,098 32,787,000 202,948 11/18/18 4.10% 3 month USD-LIBOR-BBA (958,137) AUD 16,900,000 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (184,826) GBP 18,920,000  4/7/11 2.2% 6 month GBP-LIBOR-BBA (37,942) GBP 18,930,000  4/7/14 6 month GBP-LIBOR-BBA 3.26% (431,262) JPMorgan Chase Bank, N.A. $3,098,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (231,552) 12,762,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (2,020,808) 26,583,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 839,791 56,404,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 999,172 21,924,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 960,308 41,694,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 966,924 20,604,000  5/22/19 3 month USD-LIBOR-BBA 3.3225% (668,939) 4,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% (39,417) 13,812,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% (28,326) 14,973,000 E  6/9/20 4.73% 3 month USD-LIBOR-BBA (699,239) 8,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 330,195 47,461,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 281,615 79,783,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 531,887 6,137,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 237,143 2,660,000  7/17/18 4.52% 3 month USD-LIBOR-BBA (222,873) 17,719,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 730,648 47,526,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,919,492 CAD 19,210,000  6/9/12 6 month CAD-BA-CDOR 1.95% 58,014 CAD 6,140,000  6/9/14 2.725% 6 month CAD-BA-CDOR (41,954) $14,973,000 E  6/11/20 4.735% 3 month USD-LIBOR-BBA (702,533) CAD 30,650,000 E  6/9/10 0.57% 1 month CAD-BA-CDOR (36,159) EUR 9,780,000 E  6/17/24 6 month EUR-EURIBOR-REUTERS 5.195% 70,578 $24,891,000  6/16/19 4.09% 3 month USD-LIBOR-BBA (761,515) EUR 29,050,000  6/19/11 6 month EUR-EURIBOR-REUTERS 1.93% 82,680 $10,898,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 129,005 22Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. AUD 7,160,000 F $ 6/26/19 6 month AUD-BBR-BBSW 6.05% $49,632 CAD 7,160,000  6/25/19 3.626% 6 month CAD-BA-CDOR (55,703) JPY 3,090,500,000  9/18/15 6 month JPY-LIBOR-BBA 1.19% 348,614 JPY 7,230,000  9/18/38 2.17% 6 month JPY-LIBOR-BBA (2,392) $17,170,000  9/23/38 4.70763% 3 month USD-LIBOR-BBA (1,828,764) 3,663,000  10/22/10 3 month USD-LIBOR-BBA 2.78% 92,008 12,764,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 469,956 EUR 23,610,000  11/4/18 6 month EUR-EURIBOR-REUTERS 4.318% 2,803,251 $83,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 1,109,750 EUR 12,180,000  12/11/13 6 month EUR-EURIBOR-REUTERS 3.536% 872,590 EUR 17,400,000  12/16/10 6 month EUR-EURIBOR-REUTERS 2.994% 849,223 PLN 10,480,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% (52,827) JPY 3,880,000,000  6/6/13 1.83% 6 month JPY-LIBOR-BBA (1,638,909) $9,040,000  1/27/24 3.1% 3 month USD-LIBOR-BBA 829,694 AUD 13,520,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (150,156) $4,520,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (320,397) 186,477,000  2/6/11 1.6966% 3 month USD-LIBOR-BBA (2,166,354) 19,809,000  2/6/29 3 month USD-LIBOR-BBA 3.4546% (1,505,522) 45,033,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 500,334 EUR 20,330,000  3/4/14 1 month EUR-EURIBOR-REUTERS 2.74% (9,655) $8,122,000  3/6/39 3.48% 3 month USD-LIBOR-BBA 867,474 CAD 8,690,000  3/16/11 0.98% 3 month CAD-BA-CDOR (11,202) CAD 1,910,000  3/16/19 3 month CAD-BA-CDOR 2.7% (100,065) CAD 8,950,000  3/17/13 1.56% 3 month CAD-BA-CDOR 155,620 $9,080,000  3/19/13 3 month USD-LIBOR-BBA 2.28% (15,557) 2,920,000  3/19/24 3.37% 3 month USD-LIBOR-BBA 186,603 CAD 2,850,000  3/17/24 3 month CAD-BA-CDOR 3.46% (186,978) $57,000,000  3/20/19 3.20875% 3 month USD-LIBOR-BBA 1,949,392 131,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 757,444 3,900,000  4/1/24 3 month USD-LIBOR-BBA 3.17% (356,410) 85,070,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 28,682 17,340,000  4/3/13 1.963% 3 month USD-LIBOR-BBA 316,994 84,290,000  4/3/14 2.203% 3 month USD-LIBOR-BBA 2,399,264 109,260,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 325,114 52,620,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 146,410 EUR 14,870,000 E  4/17/24 6 month EUR-EURIBOR-REUTERS 4.95% (40,920) $6,440,000 E  4/17/39 3.7% 3 month USD-LIBOR-BBA 495,816 GBP 9,610,000  4/20/14 6 month GBP-LIBOR-BBA 3.17875% (291,371) AUD 19,588,000 E  4/22/11 3 month AUD-BBR-BBSW 4.05% (71,357) AUD 19,588,000 F  4/22/10 3% 3 month AUD-BBR-BBSW 64,633 $12,880,000 E  5/1/39 3 month USD-LIBOR-BBA 3.84125% (827,669) EUR 29,115,000 E  5/6/24 4.76248% 6 month EUR-EURIBOR-REUTERS 315,574 $11,000,000  5/11/19 3 month USD-LIBOR-BBA 3.4% (279,757) Merrill Lynch Capital Services, Inc. JPY 549,700,000  6/10/16 1.99625% 6 month JPY-LIBOR-BBA (348,405) Merrill Lynch Derivative Products AG JPY 274,800,000  6/11/17 2.05625% 6 month JPY-LIBOR-BBA (188,375) UBS, AG $376,980,000  10/29/10 2.75% 3 month USD-LIBOR-BBA (9,248,092) 63,145,000  10/29/20 3 month USD-LIBOR-BBA 4.18142% 2,303,357 60,426,000 2,075,103 11/10/38 4.45% 3 month USD-LIBOR-BBA (1,197,924) 152,697,000 3,879,061 11/10/18 4.45% 3 month USD-LIBOR-BBA (5,981,480) Putnam VT Diversified Income Fund 23 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG cont. $4,747,000 $62,452 11/24/38 3.3% 3 month USD-LIBOR-BBA $751,588 1,294,000 (409) 11/24/10 3 month USD-LIBOR-BBA 2.05% 17,710 151,660,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 2,123,514 Total $(2,356,768) E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Fixed payments Total return Unrealized Swap Notional Termination received (paid) by received by appreciation/ counterparty amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 5,454,000 3/27/14 1.785% Eurostat Eurozone HICP $(22,972) excluding tobacco Goldman Sachs International EUR 9,090,000 4/30/13 2.375% French Consumer Price Index 382,360 excluding tobacco EUR 9,090,000 4/30/13 (2.41%) Eurostat Eurozone HICP (433,155) excluding tobacco EUR 9,090,000 5/6/13 2.34% French Consumer Price Index 364,493 excluding tobacco EUR 9,090,000 5/6/13 (2.385%) Eurostat Eurozone HICP (421,030) excluding tobacco EUR 7,150,000 4/23/14 1.67% Eurostat Eurozone HICP (147,367) excluding tobacco EUR 5,454,000 4/14/14 1.835% Eurostat Eurozone HICP (53,372) excluding tobacco $21,620,000 5/18/10 (0.25%) USA Non Revised Consumer 165,393 Price Index- Urban (CPI-U) Total $(165,650) CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Clear Channel Communications, 5 3/4%, 1/15/13 Ca $ $330,000 9/20/09 635 bp $(36,991) Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  460,000 12/20/12 95 bp (127,817) Ford Motor Co., 7.45%, 7/16/31   340,000 3/20/12 (525 bp) 94,131 Ford Motor Credit Co., 7%, 10/1/13 Caa1  1,020,000 3/20/12 285 bp (152,691) Nalco Co., 7.75%, 11/15/11 Ba2  65,000 9/20/12 350 bp (2,593) Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 215,636 1,358,951 7/25/45 18 bp (8,550) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 170,599 1,019,076 7/25/45 18 bp 2,482 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 178,864 970,875 7/25/45 18 bp 18,698 DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 180,509 975,805 7/25/45 18 bp 19,530 DJ ABX HE PEN AAA Series 7 Version 1 Index A 756,757 1,284,000 F 8/25/37 9 bp (137,144) DJ CDX NA IG Series 12 Version 1 Index  (353,710) 9,379,000 6/20/14 (100 bp) (220,809) Citibank, N.A. DJ ABX HE AAA Index AA 681,158 3,423,913 5/25/46 11 bp (696,905) DJ ABX HE AAA Index BB+ 496,335 1,711,500 1/25/38 76 bp (776,840) DJ ABX HE PEN AAA Index AA 592,402 3,983,583 5/25/46 11 bp (1,010,918) DJ ABX HE PEN AAA Series 6 Version 1 Index AA 140,868 688,953 5/25/46 11 bp (136,423) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 139,690 786,012 7/25/45 18 bp 10,022 24 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. cont. DJ ABX HE PEN AAA Series 6 Version 2 Index AA $557,816 $3,159,508 5/25/46 11 bp $(713,828) Lighthouse International Co., SA, 8%, 4/30/14 B3  EUR 400,000 3/20/13 815 bp (170,157) Republic of Argentina, 8.28%, 12/31/33   $245,000 9/20/13 (1,170 bp) 44,523 Republic of Argentina, 8.28%, 12/31/33   245,000 9/20/13 (945 bp) 60,008 Credit Suisse First Boston International Ukraine (Government of), 7.65%, 6/11/13 B2  795,000 10/20/11 194 bp (235,026) Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 27,195 49,000 1/25/38 76 bp (9,065) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 779,004 4,349,903 7/25/45 18 bp 61,400 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 1,718,678 3,909,350 5/25/46 11 bp 145,237 DJ ABX HE PEN AAA Series 7 Version 1 Index A 965,437 1,626,000 8/25/37 9 bp (164,632) DJ CDX NA HY Series 10 B1 142,044 1,352,800 6/20/13 500 bp (10,430) DJ CDX NA HY Series 10 B1 870,921 8,196,900 6/20/13 500 bp (52,952) DJ CMB NA CMBX AAA Index AAA 7,989 48,000 F 12/13/49 8 bp (3,948) DJ CMBX NA AAA Series 4 Version 1 Index AAA 1,133,317 2,743,500 F 2/17/51 35 bp 399,042 Deutsche Bank AG DJ ABX HE PEN AAA Index AA 589,696 3,983,583 5/25/46 11 bp (1,013,623) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 96,580 507,210 7/25/45 18 bp 12,906 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 559,166 1,543,889 5/25/46 11 bp (62,221) DJ CDX NA HY Series 11 Version 1 Index B2 2,269,277 9,656,500 12/20/13 500 bp 862,808 DJ iTraxx Europe Series 8 Version 1  (45,122) EUR 470,400 12/20/12 (375 bp) 56,648 DJ iTraxx Europe Series 9 Version 1  132,886 EUR 1,945,300 6/20/13 (650 bp) 323,491 Federal Republic of Brazil, 12 1/4%, 3/6/30 Ba1  $700,000 10/20/17 105 bp (42,896) General Electric Capital Corp., 6%, 6/15/12 Aa2  280,000 9/20/13 109 bp (30,780) India Government Bond, 5 7/8%, 1/2/10 Ba2  3,410,000 F 1/11/10 170 bp 101,857 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  1,240,000 2/19/10 115 bp 394 Korea Monetary STAB Bond, 5.45%, 1/23/10 A  480,000 2/1/10 101 bp 316 Nalco Co., 7.75%, 11/15/11 Ba2  60,000 12/20/12 363 bp (2,455) Republic of Argentina, 8.28%, 12/31/33   187,500 4/20/13 (565 bp) 63,585 Republic of Argentina, 8.28%, 12/31/33   490,000 8/20/12 (380 bp) 169,118 Republic of Argentina, 8.28%, 12/31/33   1,755,000 3/20/13 (551 bp) 586,916 Republic of Indonesia, 6.75%, 2014 BB  435,000 9/20/16 292 bp (6,242) Russian Federation, 7 1/2%, 3/31/30   187,500 4/20/13 (112 bp) 13,491 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 405,000 9/20/13 715 bp (40,756) United Mexican States, 7.5%, 4/8/33 Baa1  $1,095,000 3/20/14 56 bp (67,110) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 375,000 9/20/13 477 bp (22,727) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 375,000 9/20/13 535 bp (7,900) Goldman Sachs International DJ ABX HE AAA Index BB+ 146,418 $623,000 1/25/38 76 bp (317,651) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 751,826 1,811,629 5/25/46 11 bp 22,656 DJ CDX NA CMBX AAA Index AAA 40,233 1,100,000 3/15/49 7 bp (166,006) DJ CDX NA HY Series 11 Version 1 Index  (625,948) 3,230,700 12/20/13 (500 bp) (155,397) DJ CDX NA IG Series 12 Version 1 Index  (1,258,040) 28,941,000 6/20/14 (100 bp) (847,946) DJ CDX NA IG Series 12 Version 1 Index  (100,770) 2,293,000 6/20/14 (100 bp) (68,278) Lighthouse International Co, SA, 8%, 4/30/14 B3  EUR 350,000 3/20/13 680 bp (164,537) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 375,000 9/20/13 720 bp (28,934) JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  $50,000 6/20/12 230 bp (20,434) DJ ABX HE PEN AAA Series 6 Version 1 Index AAA 119,283 637,025 7/25/45 18 bp 14,193 DJ ABX HE PEN AAA Series 6 Version 2 Index AA 155,185 738,998 5/25/46 11 bp (142,248) DJ ABX HE PEN AAA Series 6 Version 2 Index AA 562,059 1,529,709 5/25/46 11 bp (53,620) DJ CDX NA EM Series 10 Index Ba2 28,017 485,000 12/20/13 335 bp 4,808 DJ iTraxx Europe Crossover Series 8 Version 1  (130,946) EUR 980,000 12/20/12 (375 bp) 81,048 Freeport-McMoRan Copper & Gold, Inc., bank term loan   $883,300 3/20/12 (85 bp) 8,248 Putnam VT Diversified Income Fund25 CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. Republic of Argentina, 8.28%, 12/31/33 B $  $520,000 6/20/14 235 bp $(254,879) Republic of Hungary, 4 3/4%, 2/3/15   495,000 4/20/13 (171.5 bp) 28,720 Russian Federation, 7 1/2%, 3/31/30 Baa1  590,000 5/20/17 60 bp (100,772) Russian Federation, 7 1/2%, 3/31/30 Baa1  95,000 9/20/13 276 bp (1,175) Russian Federation, 7.5%, 3/31/30 Baa1  825,000 8/20/12 65 bp (59,321) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  170,000 6/20/13 595 bp (46,538) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   900,000 6/20/12 (150 bp) 116,797 D.R. Horton Inc., 7 7/8%, 8/15/11   615,000 9/20/11 (426 bp) (17,199) Pulte Homes Inc., 5.25%, 1/15/14   575,000 9/20/11 (482 bp) (29,472) Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   1,182,000 9/20/12 (128 bp) (1,773) Morgan Stanley Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   450,000 6/20/12 (114 bp) 63,517 DJ ABX CMBX BBB Index  40 55,165 10/12/52 (134 bp) 46,738 DJ CMB NA CMBX AAA Index AAA 210,259 1,937,500 2/17/51 35 bp (308,316) Dominican Republic, 8 5/8%, 4/20/27   850,000 11/20/11 (170 bp) 116,465 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Ba2  884,900 3/20/12 44 bp (28,801) Nalco Co., 7.75%, 11/15/11 Ba2  65,000 9/20/12 330 bp (2,968) Nalco Co., 7.75%, 11/15/11 Ba2  95,000 3/20/13 460 bp (1,344) Republic of Venezuela, 9 1/4%, 9/15/27 B2  680,000 10/12/12 339 bp (173,713) UBS, AG Meritage Homes Corp., 7%, 5/1/14   90,000 9/20/13 (760 bp) (3,423) Total $(5,409,381) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at June 30, 2009. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: 26 Putnam VT Diversified Income Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $31,968,472 $809,126 Common stocks: Communication services 21,460   Consumer cyclicals   8 Energy   39,161 Total common stocks 21,460  39,169 Convertible bonds and notes  812,081  Convertible preferred stocks  3,268  Corporate bonds and notes  64,019,137 1,201 Foreign government bonds and notes  32,490,900  Mortgage-backed securities  163,550,339 114,851 Preferred stocks  70,100  Purchased options outstanding  9,466,203  Senior loans  20,921,625  U.S. Government and Agency Mortgage Obligations  104,308,585  U.S. Treasury Obligations  7,437,788  Warrants 5,865 11,834 2 Short-term investments 76,270,523 8,449,483  Totals by level $76,297,848 $443,509,815 $964,349 Level 1 Level 2 Level 3 Other financial instruments: $(3,345,753) $(57,998,977) $ The following is a reconciliation of Level 3 assets as of June 30, 2009: Change in net Balance as of Accrued unrealized Net transfers December 31, discounts/ Realized appreciation/ Net purchases/ in and/or out Balance as of Investments in securities: 2008 premiums gain/(loss) (depreciation) sales of Level 3 June 30, 2009 Asset-backed securities $916,293 $ $(15,428) $(277,489) $(18,050) $203,800 $809,126 Common stocks: Consumer cyclicals 8      8 Energy 39,161      39,161 Total Common stocks $39,169 $ $ $ $ $ $39,169 Corporate bonds and notes $13,587 3,844 1,059 (3,274) (1,654) (12,361) $1,201 Mortgage-backed securities $     114,851 $114,851 Senior loans $549,450  (896,215) 614,065 (267,300)  $ Warrants $722  (16,842) 16,122   $2 Total: $1,519,221 $3,844 $(927,426) $349,424 $(287,004) $306,290 $964,349 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund27 Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $477,902,259) $451,461,489 Affiliated issuers (identified cost $69,310,523) (Note 6) 69,310,523 Cash 1,030,974 Dividends, interest and other receivables 4,150,559 Receivable for shares of the fund sold 199,997 Receivable for investments sold 97,451,534 Receivable for sales of delayed delivery securities (Notes 1 and 7) 48,046,733 Unrealized appreciation on swap contracts (Note 1) 97,890,109 Unrealized appreciation on forward currency contracts (Note 1) 1,203,404 Premiums paid on swap contracts (Note 1) 2,608,897 Foreign tax reclaim 4,744 Total assets 773,358,963 Liabilities Payable to custodian (Note 2) 1,040,492 Payable for variation margin (Note 1) 13,695 Payable for investments purchased 100,972,618 Payable for purchases of delayed delivery securities (Notes 1 and 7) 75,653,549 Payable for shares of the fund repurchased 63,752 Payable for compensation of Manager (Note 2) 526,099 Payable for investor servicing fees (Note 2) 8,974 Payable for custodian fees (Note 2) 46,015 Payable for Trustee compensation and expenses (Note 2) 94,174 Payable for administrative services (Note 2) 1,743 Payable for distribution fees (Note 2) 49,561 Unrealized depreciation on forward currency contracts (Note 1) 882,432 Payable for receivable purchase agreement (Note 2) 167,141 Written options outstanding, at value (premiums received $7,601,496) (Notes 1 and 3) 8,493,150 Premiums received on swap contracts (Note 1) 22,225,988 Unrealized depreciation on swap contracts (Note 1) 105,821,908 TBA sale commitments, at value (proceeds receivable $41,041,094) (Note 1) 41,895,000 Collateral on certain derivative contracts, at value (Note 1) 20,221,703 Interest payable 88,911 Other accrued expenses 147,492 Total liabilities 378,414,397 Net assets $394,944,566 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $556,081,978 Undistributed net investment income (Note 1) 25,802,464 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (148,097,459) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (38,842,417) Total  Representing net assets applicable to capital shares outstanding $394,944,566 Computation of net asset value Class IA Net assets $142,060,203 Number of shares outstanding 21,862,163 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.50 Computation of net asset value Class IB Net assets $252,884,363 Number of shares outstanding 38,995,762 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.48 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Interest (net of foreign tax of $6,830) (including interest income of $43,325 from investments in affiliated issuers) (Note 6) $14,102,886 Dividends 4,472 Total investment income 14,107,358 Expenses Compensation of Manager (Note 2) 1,161,117 Investor servicing fees (Note 2) 49,182 Custodian fees (Note 2) 41,573 Trustee compensation and expenses (Note 2) 20,120 Administrative services (Note 2) 15,311 Distribution fees  Class IB (Note 2) 253,464 Interest expense 88,911 Other 165,344 Fees waived and reimbursed by Manager (Note 2) (220,383) Total expenses 1,574,639 Expense reduction (Note 2) (1,015) Net expenses 1,573,624 Net investment income 12,533,734 Net realized loss on investments (Notes 1 and 3) (5,496,569) Net realized loss on swap contracts (Note 1) (9,443,622) Net realized loss on futures contracts (Note 1) (2,930,807) Net realized loss on foreign currency transactions (Note 1) (914,223) Net realized gain on written options (Notes 1 and 3) 195,117 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 587,231 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 80,027,443 Net gain on investments 62,024,570 Net increase in net assets resulting from operations $74,558,304 The accompanying notes are an integral part of these financial statements. 28Putnam VT Diversified Income Fund Statement of changes in net assets Putnam VT Diversified Income Fund Six months ended Year ended 6/30/09* 12/31/08 Increase (decrease) in net assets Operations: Net investment income $12,533,734 $24,228,365 Net realized loss on investments and foreign currency transactions (18,590,104) (25,168,410) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 80,614,674 (136,624,523) Net increase (decrease) in net assets resulting from operations 74,558,304 (137,564,568) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (10,441,397) (13,071,030) Class IB (15,935,770) (12,116,691) Increase in capital from settlement payments (Note 8)  13,092 Increase (decrease) from capital share transactions (Note 4) 45,361,567 (9,647,811) Total increase (decrease) in net assets 93,542,704 (172,387,008) Net assets: Beginning of period 301,401,862 473,788,870 End of period (including undistributed net investment income of $25,802,464 and $39,645,897, respectively) $394,944,566 $301,401,862 * Unaudited The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,b Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non - recurring reimbursements Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of expenses to average net assets, excluding interest expense (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT Diversified Income Fund (Class IA) 6/30/09 $5.72 .23 1.06 1.29 (.51) (.51)  $6.50 24.09 * $142,060 .40* i .37* 3.81* 121.02* f 12/31/08 8.81 .47 (3.07) (2.60) (.49) (.49)  g,h 5.72 (31.07) 127,770 .74 .74 6.19 198.09 f 12/31/07 8.89 .46 (.09) .37 (.45) (.45)  8.81 4.31 248,629 .75 .75 5.25 78.65 f 12/31/06 8.86 .44 .11 .55 (.52) (.52)  8.89 6.60 291,212 .76 .76 5.12 87.14 f 12/31/05 9.27 .44 (.16) .28 (.69) (.69)  8.86 3.28 348,430 .79 .79 4.96 115.07 f 12/31/04 9.32 .51 .33 .84 (.89) (.89)  9.27 9.58 409,381 .80 .80 5.68 79.07 Putnam VT Diversified Income Fund (Class IB) 6/30/09 $5.68 .22 1.07 1.29 (.49) (.49)  $6.48 24.28 * $252,884 .52* i .49* 3.70* 121.02* f 12/31/08 8.70 .43 (2.98) (2.55) (.47) (.47)  g,h 5.68 (30.82) 173,632 .99 .99 5.71 198.09 f 12/31/07 8.78 .43 (.08) .35 (.43) (.43)  8.70 4.13 225,160 1.00 1.00 5.02 78.65 f 12/31/06 8.76 .42 .10 .52 (.50) (.50)  8.78 6.29 188,602 1.01 1.01 4.86 87.14 f 12/31/05 9.17 .41 (.15) .26 (.67) (.67)  8.76 3.05 160,295 1.04 1.04 4.70 115.07 f 12/31/04 9.24 .48 .32 .80 (.87) (.87)  9.17 9.20 149,586 1.05 1.05 5.41 79.07 * Not annualized.  Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/09 0.07% 12/31/08 0.13 12/31/07 0.08 12/31/06 0.09 12/31/05 0.03 12/31/04 0.03 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 of the funds weighted average number of shares outstanding for the year ended December 31, 2008 (Note 8). i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.03% of average net assets as of June 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. 30 Putnam VT Diversified Income Fund Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT Diversified Income Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by allocating its investments across all sectors of the global bond markets and across the credit spectrum. The fund may invest in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August7, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Putnam VT Diversified Income Fund 31 Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. H) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from 32 Putnam VT Diversified Income Fund counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. L) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At June 30, 2009, the fund had net unrealized losses of $30,610,765 on derivative contracts subject to the Master Agreements. M) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. N) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. O) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008, the fund had a capital loss carryover of $125,238,281 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $35,797,191 12/31/09 39,497,485 12/31/10 888,100 12/31/13 10,290,691 12/31/15 38,764,814 12/31/16 The aggregate identified cost on a tax basis is $556,375,673, resulting in gross unrealized appreciation and depreciation of $23,006,921 and $58,610,582, respectively, or net unrealized depreciation of $35,603,661. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 86.8% of the fund is owned by accounts of one group of insurance companies. Putnam VT Diversified Income Fund 33 Note 2: Management fee, administrative services and othertransactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5billion, 0.44% of the next $5 billion, and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $220,383 of its management fee from the fund. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to 0.562% based on the funds average net assets. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $648,551 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At June 30, 2009, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2009, the funds expenses were reduced by $1,015 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $421, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $415,260,267 and $353,627,892, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2009 are summarized as follows: Contract Premiums amounts received Written options outstanding at beginning of period $142,237,000 $6,087,691 Options opened 74,602,000 2,960,179 Options exercised   Options expired   Options closed (33,410,000) (1,446,374) Written options outstanding at end of period $183,429,000 $7,601,496 34Putnam VT Diversified Income Fund Note 4: Capital shares At June 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Fund name and share class Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT Diversified Income Fund Shares sold 251,420 $1,522,924 147,290 $1,187,308 6,873,835 $40,876,652 8,316,704 $61,352,339 Shares issued in connection with reinvestment of distributions 1,901,894 10,441,397 1,640,029 13,071,030 2,913,303 15,935,770 1,535,702 12,116,691 Subtotal 2,153,314 11,964,321 1,787,319 14,258,338 9,787,138 56,812,422 9,852,406 73,469,030 Shares repurchased (2,638,525) (15,517,138) (7,675,231) (57,921,053) (1,360,013) (7,898,038) (5,163,478) (39,454,126) Net increase (decrease) (485,211) $(3,552,817) (5,887,912) $(43,662,715) 8,427,125 $48,914,384 4,688,928 $34,014,904 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of June 30, 2009: Market values of derivative instruments as of June 30, 2009 Asset derivatives 6/30/09 Liability derivatives 6/30/09 Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ Interest rate contracts appreciation/(depreciation) $105,516,105* (depreciation) $110,411,223* Foreign exchange contracts Receivables 1,203,404 Payables 882,432 Credit contracts Receivables 3,549,793 Payables 8,959,174 Total $110,269,302 $120,252,829 * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Forward currency Derivatives not accounted for as hedging instruments under Statement 133 Options Futures contracts Swaps Total Interest rate contracts $212,637 $(2,930,807) $ $9,122,341 $6,404,171 Foreign exchange contracts   (894,982)  (894,982) Credit contracts    (18,565,963) (18,565,963) Total $212,637 $(2,930,807) $(894,982) $(9,443,622) $(13,056,774) Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Forward currency Derivatives not accounted for as hedging instruments under Statement 133 Options Futures contracts Swaps Total Interest rate contracts $1,087,435 $1,694,397 $ $16,001,526 $18,783,358 Foreign exchange contracts   449,353  449,353 Credit contracts    13,241,427 13,241,427 Total $1,087,435 $1,694,397 $449,353 $29,242,953 $32,474,138 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $43,325 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $128,036,841 and $58,726,318, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam VT Diversified Income Fund 35 Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management for $13,092 related to restitution payments in connection with a distribution plan approved by the SEC. This amount can be found in the Increase in capital from settlement payments line on the prior year Statement of changes in net assets. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. 36Putnam VT Diversified Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Putnam VT Diversified Income Fund 37 Management fee schedules and categories; totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness . The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Total Actual Expenses Management Fee (percentile (percentile rank) rank) Putnam VT Diversified Income Fund 21st 50th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale . The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to 38 Putnam VT Diversified Income Fund attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that the funds classIA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile rank (# of rank (# of rank (# of funds in funds in funds in IA Share as of 3/31/09 category) category) category) Putnam VT Diversified Income Fund 99th (61) 99th (51) 96th (41) Lipper VP (Underlying Funds)  General Bond Funds The Trustees noted the disappointing performance for certain of the funds in Putnam Variable Trust, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance, as detailed below. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the taxable fixed-income markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam VT Diversified Income Fund 39 The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations . The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT Diversified Income Fund 0.562% 0.700% (0.138%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. 40Putnam VT Diversified Income Fund The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds . The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms . The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when Putnam VT Diversified Income Fund41 many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds . As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) 42Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Putnam VT Diversified Income Fund 43 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Myra R. Drucker 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Richard B. Worley This report has been prepared for the shareholders of Putnam Variable Trust. 257905 8/09 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
